



Execution Version








EXHIBIT 10.1




exhibit101image1.jpg [exhibit101image1.jpg]


CREDIT AGREEMENT
dated as of
February 25, 2019
among
ETSY, INC.,
The other Loan Parties Party Hereto,
The Lenders Party Hereto,
and
CITIBANK, N.A.,
as Administrative Agent
____________
CITIBANK, N.A.,
as Sole Lead Arranger and Sole Bookrunner





--------------------------------------------------------------------------------





WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I
DEFINITIONS
 
Page


 
Section 1.01
Defined Terms
 
1


 
Section 1.02
Classification of Loans and Borrowings
28


 
Section 1.03
Terms Generally
 
28


 
Section 1.04
Accounting Terms; GAAP
29


 
Section 1.05
Status of Obligations
30


 
Section 1.06
Financial Ratios
 
30


 
Section 1.07
Limited Liability Companies
30


 
Section 1.08
Foreign Currency; Exchange Rate
30


 
Section 1.09
Limited Condition Acquisitions
31


 
 
 
 
 
ARTICLE II
THE CREDITS
 
31


 
Section 2.01
Commitments
 
31


 
Section 2.02
Loans and Borrowings
31


 
Section 2.03
Requests for Borrowings
32


 
Section 2.04
Swingline Loans
 
33


 
Section 2.05
[Section intentionally omitted]
34


 
Section 2.06
Letters of Credit
 
34


 
Section 2.07
Funding of Borrowings
39


 
Section 2.08
Interest Elections
40


 
Section 2.09
Termination and Reduction of Commitments
41


 
Section 2.10
Repayment of Loans; Evidence of Debt
41


 
Section 2.11
Prepayment of Loans
42


 
Section 2.12
Fees
43


 
Section 2.13
Interest
44


 
Section 2.14
Alternate Rate of Interest; Illegality
44


 
Section 2.15
Increased Costs
45


 
Section 2.16
Break Funding Payments
46


 
Section 2.17
Withholding of Taxes; Gross-Up
47


 
Section 2.18
Payments Generally; Allocation of Proceeds; Sharing of Setoffs
50


 
Section 2.19
Mitigation Obligations; Replacement of Lenders
53


 
Section 2.20
Defaulting Lenders
53


 
Section 2.21
Returned Payments
55


 
Section 2.22
Increase of Commitments
55


 
Section 2.23
Banking Services and Swap Agreements
57


 
Section 2.24
Amend and Extend Transactions
57


 
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
58


 
Section 3.01
Organization; Powers
58


 
Section 3.02
Authorization; Enforceability
58







WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------




 
Section 3.03
Governmental Approvals; No Conflicts
58


 
Section 3.04
Financial Condition; No Material Adverse Change
59


 
Section 3.05
Properties
59


 
Section 3.06
Litigation and Environmental Matters
59


 
Section 3.07
Compliance with Laws and Agreements; No Default
60


 
Section 3.08
Investment Company Status
60



    
        
 
Section 3.09
Taxes
 
60


 
Section 3.10
ERISA
60


 
Section 3.11
Disclosure
 
60


 
Section 3.12
Capitalization and Subsidiaries
61


 
Section 3.13
Security Interest in Collateral
61


 
Section 3.14
Federal Reserve Regulations
61


 
Section 3.15
Anti-Corruption Laws and Sanctions; USA Patriot Act
61


 
Section 3.16
Not an EEA Financial Institution
62


 
Section 3.17
Solvency
62


 
 
 
 
 
ARTICLE IV
CONDITIONS
 
62


 
Section 4.01
Conditions to Initial Loans
62


 
Section 4.02
Each Credit Event
64


 
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
65


 
Section 5.01
Financial Statements and Other Information
65


 
Section 5.02
Notices of Material Events
66


 
Section 5.03
Existence; Conduct of Business
66


 
Section 5.04
Payment of Taxes
67


 
Section 5.05
Maintenance of Properties; Insurance; Casualty and Condemnation
67


 
Section 5.06
Books and Records; Inspection Rights
67


 
Section 5.07
Compliance with Laws
67


 
Section 5.08
Use of Proceeds
68


 
Section 5.09
Additional Collateral; Further Assurances
68


 
Section 5.10
Anti-Corruption Laws and Sanctions
69


 
Section 5.11
Compliance with Environmental Laws
69


 
Section 5.12
Intellectual Property
70


 
 
 
 
ARTICLE VI
NEGATIVE COVENANTS
70


 
Section 6.01
Indebtedness
70


 
Section 6.02
Liens
72


 
Section 6.03
Fundamental Changes
74







WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------




 
Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
75


 
Section 6.05
Asset Dispositions; Sale and Leaseback Transactions
76


 
Section 6.06
Swap Agreements
78


 
Section 6.07
Restricted Payments; Prepayments of Junior Debt
78


 
Section 6.08
Transactions with Affiliates
79


 
Section 6.09
Restrictive Agreements
79


 
Section 6.10
Amendment of Material Documents
80


 
Section 6.11
Financial Covenants
80


ARTICLE VII
EVENTS OF DEFAULT
81


 
 
 
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
83


 
Section 8.01
Appointment
83


 
Section 8.02
Rights as a Lender
84


 
Section 8.03
Duties and Obligations
84


 
Section 8.04
Reliance
84


 
Section 8.05
Actions through Sub-Agents
85


 
Section 8.06
Resignation
85


 
Section 8.07
Non-Reliance
86


 
Section 8.08
Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties
86


 
Section 8.09
Lenders Not Subject to ERISA
86


 
 
 
 
 
ARTICLE IX
MISCELLANEOUS
87


 
Section 9.01
Notices
 
87


 
Section 9.02
Waivers; Amendments
89


 
Section 9.03
Expenses; Indemnity; Damage Waiver
91


 
Section 9.04
Successors and Assigns
93


 
Section 9.05
Survival
96


 
Section 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
96


 
Section 9.07
Severability
97


 
Section 9.08
Right of Setoff
97


 
Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
97


 
Section 9.10
WAIVER OF JURY TRIAL
97


 
Section 9.11
Headings
98


 
Section 9.12
Confidentiality
98


 
Section 9.13
Several Obligations; Nonreliance; Violation of Law
99


 
Section 9.14
USA PATRIOT Act
99


 
Section 9.15
Disclosure
99


 
Section 9.16
Appointment for Perfection
99


 
Section 9.17
Interest Rate Limitation
100







WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------




 
Section 9.18
No Advisory or Fiduciary Responsibility
100


 
Section 9.19
Acknowledgement and Consent to Bail-In of  
EEA Financial Institutions
100


 
 
 
 
 
ARTICLE X
LOAN GUARANTY
101


 
Section 10.01
Guaranty
101


 
Section 10.02
Guaranty of Payment
101


 
Section 10.03
No Discharge or Diminishment of Loan Guaranty
101


 
Section 10.04
Defenses Waived
102


 
Section 10.05
Rights of Subrogation
102


 
Section 10.06
Reinstatement; Stay of Acceleration
103


 
Section 10.07
Information
103


 
Section 10.08
Termination
103


 
Section 10.09
[Section intentionally omitted]
103


 
Section 10.10
Maximum Liability
103


 
Section 10.11
Contribution
103


 
Section 10.12
Liability Cumulative
104


 
Section 10.13
Keepwell
104

















WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------






SCHEDULES:
Commitment Schedule
Schedule 3.12
—    Capitalization and Subsidiaries

Schedule 5.09
—    Post-Closing Deliverables

Schedule 6.01
—    Existing Indebtedness

Schedule 6.02
—    Existing Liens

Schedule 6.04
—    Existing Investments

Schedule 6.08
—    Transactions with Affiliates

Schedule 6.09
—    Restrictive Agreements

EXHIBITS:
Exhibit A
—    Form of Assignment and Assumption

Exhibit B
—    Form of Compliance Certificate

Exhibit C
—    Joinder Agreement

Exhibit D
—    Form of Solvency Certificate

Exhibit E - 1
—    U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit E - 2
—    U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit E - 3
—    U.S. Tax Certificate (For Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit E - 4
—    U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit F    —    Form of Borrowing Request
Exhibit G    —    Form of Notice of Continuation/Conversion
Exhibit H    —    Form of Swingline Request
Exhibit I    —    Form of Promissory Note







THIS CREDIT AGREEMENT, dated as of February 25, 2019 (as it may be amended,
restated, amended and restated, supplemented, and/or otherwise modified from
time to time, this “Agreement”), among ETSY, INC., as the Borrower, the other
Loan Parties party hereto from time to time, the Lenders party hereto from time
to time, the Issuing Banks party hereto from time to time, and CITIBANK, N.A.,
as the Administrative Agent.
The parties hereto agree as follows:




WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------






Article I

DEFINITIONS

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2023 Convertible Notes” means those certain convertible notes issued pursuant
to the 2023 Convertible Notes Documentation in an aggregate principal amount
equal to $345 million.
“2023 Convertible Notes Documentation” means a collective reference to (a) that
certain Indenture, dated as of March 13, 2018, by and among the Borrower and the
trustee party thereto and (b) that certain Purchase Agreement, dated as of March
8, 2018, by and among the Borrower and the initial purchasers party thereto.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accounting Firm” means PricewaterhouseCoopers LLP, or any other independent
registered public accounting firm of nationally recognized standing.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger, amalgamation or consolidation or any other combination with another
Person (other than a Person that is a Subsidiary); provided, that the Borrower
or the applicable Subsidiary of the Borrower is the surviving entity.
“Additional Lender” has the meaning assigned to such term in Section
2.22(a)(ii).
“Adjusted Covenant Period” has the meaning assigned to such term in Section
6.11(a).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate; provided,
that if the Adjusted LIBO Rate is less than zero, it shall be deemed to be zero
for purposes of this Agreement.
“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
“Agent Parties” has the meaning assigned to such term in Section 9.01(d)(ii).
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.
“Agreement” has the meaning assigned to such term in the introductory paragraph.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided, that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day (without any
rounding). Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above. In the event that that the Alternate Base Rate is less than
zero, it shall be deemed to be zero for purposes of this Agreement.
“Alternate Currency” means, in the case of Letters of Credit only, Canadian
Dollars, Australian Dollars, Euros and Pounds Sterling and such other foreign
currencies as approved by the applicable Issuing Bank.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to (a) bribery and/or corruption and (b) terrorism
financing and/or money laundering.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Loans and LC Exposure, a percentage equal to a fraction the numerator of which
is such Lender’s Commitment and the denominator of which is the aggregate
Commitment of all Lenders (if the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
Aggregate Credit Exposure at that time); provided, that in the case of Section
2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation, and (b) with respect to the
Aggregate Credit Exposure, a percentage based upon its share of the Aggregate
Credit Exposure and the unused Commitments; provided, that in the case of
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees or letter of credit fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Applicable Rate for Eurodollar Loans”, “Applicable Rate for
ABR Loans” or “Commitment Fee Rate”, as the case may be, based upon the
Borrower’s Senior Secured Net Leverage Ratio as of the most recent determination
date; provided, that until the delivery to the Administrative Agent, pursuant to
Section 5.01, of the Borrower’s consolidated financial information for the
Borrower’s first fiscal quarter ending after the Effective Date, the “Applicable
Rate” shall be the applicable rate per annum set forth below in Level I:
Level
Senior Secured Net
Leverage Ratio
Applicable Rate for Eurodollar
Loans
Applicable Rate for
ABR Loans
Commitment Fee Rate
Level I
< 1.00 to 1.00
1.250%
0.250%
0.200%
Level II
≥ 1.00 to 1.00 but
< 1.50 to 1.00
1.500%
0.500%
0.250%
Level III
≥ 1.50 to 1.00 but
≤ 2.00 to 1.00
1.750%
0.750%
0.300%
Level IV
> 2.00 to 1.00


1.875%
0.875%
0.350%

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Senior Secured Net Leverage Ratio shall be effective three (3) Business
Days after the date of delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided, that the Senior
Secured Net Leverage Ratio shall be deemed to be in Level IV for the period
commencing three (3) Business Days after the Borrower fails to deliver the
annual or quarterly consolidated financial statements required to be delivered
by it pursuant to Section 5.01, and ending on the date which is three (3)
Business Days after such statements or certificates are actually delivered.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Australian Dollars” and “AUD” means the lawful currency of Australia.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Available Commitment” means, at any time, the aggregate Commitments of all
Lenders then in effect minus the Aggregate Credit Exposure at such time.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank, payment and
treasury services provided to any Loan Party or any Subsidiary: (a) credit cards
for commercial customers (including, without limitation, “commercial credit
cards” and purchasing cards) or for corporate purposes, (b) stored value cards,
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions and other payment processing
services, return items, overdrafts and interstate depository network services),
(d) documentary services and foreign currency exchange services and (e) any
arrangement or services similar to, or for the purpose of effectuating, any of
the foregoing.
“Banking Services Obligations” means any and all obligations of the Loan Parties
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services provided by any Lender or an Affiliate of a Lender, but excluding any
Swap Agreement Obligations.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided, that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Billing Statement” has the meaning assigned to such term in Section 2.18(g).
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Etsy, Inc., a Delaware corporation.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
“Canadian Dollars” or “CAD $” refers to the lawful money of Canada.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP, it
being understood that, with respect to the Borrower and its Subsidiaries, the
determination of whether any lease constitutes an operating lease or capital
lease shall be made on a basis consistent with that reflected in the financial
statements delivered pursuant to Section 4.01(b) without regard to any
classification or reclassification as an operating lease or capital lease upon
the Borrower’s adoption of leasing Accounting Standards Codification 842.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within one (1) year from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one (1) year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500 million;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5 billion;
(f)    marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one (1) year from the date of acquisition thereof and,
at the time of acquisition, having one of the two highest ratings obtainable
from either S&P or Moody’s; and
(g)    investments made by the Borrower or its Subsidiaries substantially
consistent with the Borrower’s investment guidelines as in effect as of the
Effective Date.
“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated or approved by the board of
directors of the Borrower nor (ii) appointed by directors so nominated or (c)
the occurrence of any “change of control” or similar event with respect to (i)
any Convertible Notes and/or (ii) any Material Indebtedness.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.17.
“Citi” means Citibank, N.A., a national banking association, in its individual
capacity, and its successors.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning given to “Collateral” in the Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a) Section
2.09 or 2.22 and (b) assignments by or to such Lender pursuant to Section 9.04.
The initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments as of the Effective Date is $200 million.
“Commitment Date” has the meaning assigned to such term in Section 2.22(a)(i).
“Commitment Increase” has the meaning assigned to such term in Section 2.22(a).
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Consolidated Total Assets” means, as of the date of any determination thereof
and respect to any proposed transaction, total assets of the Borrower and its
Subsidiaries calculated in accordance with GAAP on a consolidated basis as of
the end of the most recently ended Reference Period for which financial
statements have been (or were required to be) delivered to the Administrative
Agent (but determined on a pro forma basis for any Material Acquisitions or
dispositions of lines of business subsequent thereto, including in connection
with such transaction).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Debt” means debt securities or other Indebtedness, the terms of
which provide for conversion into, or exchange for, Equity Interests (other than
Disqualified Equity Interests) of the Borrower, cash in lieu thereof or a
combination of Equity Interests and cash in lieu thereof.
“Convertible Notes” means a collective reference to (a) the 2023 Convertible
Notes and (b) any refinancing of the foregoing to the extent permitted by
Section 6.01(f).
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans (including any Swingline
Loans) and its LC Exposure at such time.
“Credit Party” means the Administrative Agent, any Issuing Bank, any Swingline
Lender or any Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular Default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular Default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement; provided, that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event, or (e) has become (or whose direct or indirect parent company
has become) subject to a Bail-In Action.
“Deferred Acquisition Consideration” means any purchase price adjustments,
royalty, earn-out, milestone payments, contingent or other deferred payment
payments of a similar nature (including any non-compete payments and consulting
payments) made in connection with any Permitted Acquisition or other acquisition
permitted under this Agreement.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in an Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date or other
relevant date of determination) for the purchase of Dollars with such other
currency.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary of any Borrower organized under the
laws of any state of the United States of America or the District of Columbia or
any entity disregarded for U.S. tax purposes wholly owned by the Borrower or a
Domestic Subsidiary.
“EBITDA” means, for any period, the sum of:
(a)    Net Income for such period; plus
(b)    without duplication and to the extent deducted in determining Net Income
for such period, the sum of:
(i)    Interest Expense for such period;
(ii)    federal, state, local and foreign income tax expense for such period;
(iii)    all amounts attributable to depreciation and amortization expense for
such period;
(iv)    amortization of intangibles (including, but not limited to, goodwill)
for such period;
(v)    any non-cash charges, expenses or losses for such period, including
non-cash compensation expenses, including as a result of any grant of equity or
options to employees, officers, directors or contractors;
(vi)    costs and expenses incurred on or prior to the Effective Date with
respect to the Transactions;
(vii)    expenses, charges and losses incurred in such period and which are
reimbursed in cash during such period by Persons (other than the Borrower and
its Subsidiaries) so long as such payments were not added in determining Net
Income for such period;
(viii)    fees, costs and expenses directly incurred during such period in
connection with any of the following which are attempted, whether or not
consummated: (A) any Permitted Acquisition and any related debt or equity
offering undertaken in connection therewith (in respect of which all or
substantially all of the proceeds are intended to be used to pay the cash
consideration for such Permitted Acquisition), or the issuance of any Equity
Interests (B) any Investments permitted under this Agreement, (C) the incurrence
of any Indebtedness not prohibited under this Agreement or (D) the extension,
amendment or refinancing of any Indebtedness;
(ix)    non-cash purchase accounting adjustments made during such period;
(x)    all proceeds of business interruption insurance received during such
period;
(xi)    unrealized losses on financial derivatives recognized in such period in
accordance with SFAS No. 133;
(xii)    any write-off or amortization made in such period of deferred financing
costs or any write-down of assets or asset value carried on the balance sheet of
the Borrower or any of its Subsidiaries;
(xiii)    foreign currency translation losses;
(xiv)    any restructuring charges incurred during such period (determined in
accordance with GAAP);
(xv)    any other non-cash charges (but excluding any non-cash charge in respect
of an item that was included in Net Income in a prior period); and
(xvi)    the amount of any expected cost savings and synergies (collectively,
“Expected Cost Savings”) (net of actual amounts realized) that are reasonably
identifiable, factually supportable and projected in the good faith
determination of the Borrower related to any acquisition, disposition,
restructuring or cost savings initiative; provided, that (A) such Expected Cost
Savings are expected by the Borrower in good faith to be realized within 12
months of the consummation of the event giving rise thereto and (B) the
aggregate amount of Expected Cost Savings shall not exceed 15% of EBITDA for the
relevant period (calculated prior to giving effect to such add-back); minus
(c)    without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (b)(xv) taken in a prior period and (ii) any gains and any non-cash
items of income for such period and (iii) foreign currency translation gains;
all calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP. For the purposes of calculating EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any sale, transfer, or disposition of property, EBITDA for such Reference Period
shall be reduced by an amount equal to the EBITDA (if positive) attributable to
the property that is the subject of such sale, transfer, or disposition, as
applicable, for such Reference Period or increased by an amount equal to the
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Borrower or any of its Subsidiaries shall have
made a Permitted Acquisition that (x) constitutes a Material Acquisition or (y)
the EBITDA attributable to such Permitted Acquisition or assets in connection
therewith for the most recently ended Reference Period is less than zero, in
each case, EBITDA for such Reference Period shall be calculated after giving
effect thereto on a pro forma basis as if such Permitted Acquisition occurred on
the first day of such Reference Period. For purposes of giving pro forma effect
to any Acquisition, the Borrower may exclude the impact of marking deferred
revenue to fair market value.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means February 25, 2019.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Banks and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated, or entered into by any Governmental Authority, relating in any way
to the protection of the environment, the preservation or reclamation of natural
resources, the management, Release or threatened Release of any Hazardous
Material or to employee health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any Indebtedness convertible for, or exchangeable into,
any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure to make any
“minimum required contribution” (as defined in Section 430(a) of the Code) with
respect to any Plan, at the time and in the amount provided for in Section 430
of the Code; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan (other than a standard termination to which Section
4041(b) of ERISA applies); (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans in a distress termination described in
Section 4041(c) of ERISA or to appoint a trustee to administer any Plan; (f) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Guarantor
or the grant of such security interest becomes or would become effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being a resident of, being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Taxes (or any
political subdivision thereof) or (ii) that are Other Connection Taxes; (b) in
the case of a Lender, U.S. withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan,
Note, Letter of Credit, Commitment or other Loan Document pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan,
Note, Letter of Credit, Commitment or other Loan Document (other than pursuant
to an assignment request by the Borrower under Section 2.19(b)) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Note, Letter of Credit, Commitment or other Loan Document or
to such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f); and (d)
any withholding Taxes imposed under FATCA.
“Extended Commitment” means the Commitments, the maturity of which shall have
been extended pursuant to Section 2.24.
“Extended Loans” means any Loans made pursuant to the Extended Commitments.
“Extension” has the meaning assigned to such term in Section 2.24(a).
“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and Borrower, be in the form of an amendment
and restatement of this Agreement) among the Loan Parties, the applicable
extending Lenders, the Administrative Agent and, to the extent required by
Section 2.24, the Issuing Bank implementing an Extension in accordance with
Section 2.24.
“Extension Offer” has the meaning assigned to such term in Section 2.24(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of such sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement or pursuant to any treaty or convention among
Governmental Authorities and implementing such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” means that certain Fee Letter, dated as of January 20, 2019, by and
among the Borrower, the Lead Arranger and the Administrative Agent, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
“Financial Covenants” means the covenants set forth in Section 6.11.
“Financial Officer” means the chief financial officer, president, principal
accounting officer, treasurer, controller or officer of equivalent duties of the
Borrower.
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
the Borrower or any one or more of its Subsidiaries primarily for the benefit of
employees of the Borrower or such Subsidiaries residing outside the United
States, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Foreign Subsidiary Holding Company” means any Subsidiary that owns no material
assets (directly or indirectly) other than capital stock (including any debt
instrument treated as equity for U.S. federal income tax purposes) of one or
more Foreign Subsidiaries that are CFCs and engages in no material activities
other than the ownership of such capital stock.
“Funded Indebtedness” means, with respect to any Person and without duplication,
(i) all Indebtedness of such Person of the types referred to in clauses (a),
(b), (c), (d) and (g) of the definition of “Indebtedness” in this Section 1.01,
(ii) all Indebtedness of others of the type referred to in clause (i) of this
definition secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien on, or payable
out of the proceeds of production from, any property or asset of such Person,
whether or not the obligations secured thereby have been assumed by such Person
and (iii) all Guarantees of such Person with respect to Indebtedness of others
of the type referred to in clause (i) of this definition. The Funded
Indebtedness of any Person shall include the Funded Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Funded Indebtedness provide that such Person is not liable
therefor.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.
“HQ Leases” means the Borrower’s existing leases with respect to its
headquarters located at 55 Prospect St. and 117 Adams St., in each case, in
Brooklyn, New York.
“Immaterial Subsidiary” means any Subsidiary of the Borrower that, as of the
date of determination, does not have (a) assets (when combined with the assets
of all other Immaterial Subsidiaries, after eliminating intercompany
obligations) in excess of 10.00% of the Borrower’s Consolidated Total Assets or
(b) revenues for the applicable Reference Period (when combined with revenues of
all Immaterial Subsidiaries, after eliminating intercompany obligations) in
excess of 10.00% of consolidated revenues of the Borrower for the applicable
Reference Period; provided, that, as of the date of determination, no Immaterial
Subsidiary shall have (x) assets in excess of 5.00% of the Borrower’s
Consolidated Total Assets or (y) consolidated revenues for the applicable
Reference Period in excess of 5.00% of revenues of the Borrower for the
applicable Reference Period.
“Increasing Lender” has the meaning assigned to such term in Section 2.22(a)(i).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable, accrued interest or other liabilities to trade creditors (including
funds payable, amounts due to sellers and any amounts relating to the processing
of payments on the Borrower’s and its Subsidiaries’ payments platform and any
intercompany accounts payable in connection therewith) incurred in the ordinary
course of business, (ii) deferred revenue, (iii) deferred compensation and
severance, pension, health and welfare retirement and equivalent benefits to
current or former employees, directors or managers of such Person and its
Subsidiaries, and (iv) any Deferred Acquisition Consideration), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (j)
any other Off-Balance Sheet Liability and (k) any obligations with respect to
any Swap Agreements to the extent required to be reflected as a liability on a
balance sheet of such Person under GAAP. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. For the avoidance of doubt, the obligations
of the Borrower and its Subsidiaries under the HQ Lease shall not be
Indebtedness.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person or relative(s) thereof; provided, that,
such holding company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25 million and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.
“Information” has the meaning assigned to such term in Section 9.12.
“Interest Coverage Ratio” means, at any date, the ratio of (a) EBITDA to (b)
cash Interest Expense, all calculated for the Reference Period ended on such
date (or, if such date is not the last day of a fiscal quarter, ended on the
last day of the fiscal quarter most recently ended prior to such date).
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for the Borrower and its
Subsidiaries for such period in accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan), the first Business Day of each February, May, August and
November and the Maturity Date and (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of a Eurodollar Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (iii) no Interest Period may extend beyond the Maturity
Date. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Investment” has the meaning assigned to such term in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“Issuing Banks” means, individually and collectively as the context may require,
(a) Citi, in its capacity as an issuer of Letters of Credit hereunder, and any
successors in such capacity, and (b) and any other Lender from time to time
designated by the Borrower as an Issuing Bank, with the consent of such Lender
and the Administrative Agent and such Lender’s successors in such capacity. Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate. At any time there is more than one Issuing Bank, all singular
references to the Issuing Bank shall mean any Issuing Bank, either Issuing Bank,
each Issuing Bank, the Issuing Bank that has issued the applicable Letter of
Credit, or both (or all) Issuing Banks, as the context may require.
“Joinder Agreement” has the meaning assigned to such term in Section 5.09(a).
“Joint Venture” means a joint venture, partnership or other similar arrangement
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture.
“Junior Debt” means (a) any Indebtedness of any Loan Party or any of its
Subsidiaries that is secured on a junior lien basis, (b) any Subordinated
Indebtedness, (c) any Convertible Notes, (d) any Indebtedness incurred or issued
pursuant to Section 6.01(s) and/or (e) any Indebtedness which refinances any of
the foregoing to the extent permitted by Section 6.01.
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (b) the
Dollar Equivalent aggregate amount of all LC Disbursements relating to Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
“Lead Arranger” means Citibank, N.A.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Issuing Banks and the Swingline Lenders.
“Letter of Credit” means the standby and trade letters of credit issued pursuant
to this Agreement, and the term “Letter of Credit” means any one of them or each
of them singularly, as the context may require.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing,
(a)    the rate per annum equal to the offered rate that appears on the Reuters
Screen LIBOR01 (or any successor thereto) for deposits in Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period; or
(b)    if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate reasonably determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
ICE Benchmark Administration London Interbank Offered Rate for deposits in
Dollars offered in the London interbank market (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period.
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of “Alternate Base Rate”.
“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.14(a).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Applicable
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Limited Condition Acquisition” means, any Permitted Acquisition or similar
Investment by the Borrower or one or more of its Subsidiaries of assets,
businesses or Persons permitted to be acquired pursuant to Section 6.04 whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing; provided, that such acquisition shall be consummated within one
year of the signing of the applicable acquisition (or similar) agreement.
“Loan Documents” means, collectively, this Agreement, the Notes, any Letter of
Credit applications, the Collateral Documents, the Loan Guaranty, the Fee Letter
and all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered by a Loan Party to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.
“Loan Guarantor” means (a) each of the Borrower’s wholly owned Material Domestic
Subsidiaries other than Domestic Subsidiaries that are (i) directly or
indirectly owned by a Foreign Subsidiary that is a CFC, or (ii) Foreign
Subsidiary Holding Companies; and (b) with respect to Secured Obligations owed
by any other Loan Party or other Subsidiary, the Borrower; provided, that
subject to any administrative requirements of the Administrative Agent, the
Borrower may elect to add additional Subsidiaries as Loan Guarantors so long as
each such added Loan Guarantor complies with Section 5.09 of this Agreement as
if it were a newly acquired wholly-owned Material Domestic Subsidiary at the
time of such designation.
“Loan Guaranty” means Article X of this Agreement.
“Loan Parties” means, collectively, the Borrower, each Loan Guarantor and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and each of their successors and assigns, and the term “Loan Party”
means any one of them or all of them individually, as the context may require.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Credit Loans and Swingline Loans.
“Material Acquisition” means a Permitted Acquisition, the aggregate
consideration with respect to which exceeds $100 million.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition, of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their material obligations under the Loan Documents, (c) any
material portion of the Collateral, or the Administrative Agent’s Liens (on
behalf of itself and the Lenders) on any material portion of the Collateral or
the priority of such Liens (in each case subject to Permitted Liens), or (d) the
rights of or benefits available to the Administrative Agent, the Issuing Banks
or the Lenders under the Loan Documents.
“Material Contract” means and includes any contractual obligation of any Loan
Party the failure to comply with which, or the termination (without
contemporaneous replacement) of which, could reasonably be expected to have a
Material Adverse Effect.
“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
(other than Etsy Group I LLC or a Domestic Subsidiary owned by a Foreign
Subsidiary that is a CFC) that is not (a) an Immaterial Subsidiary or (b) a
Foreign Subsidiary Holding Company.
“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that
is not an Immaterial Subsidiary.
“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit and other than Intercompany Loans among the Loan Parties and their
Subsidiaries), or any obligations under Swap Agreements (excluding Permitted
Equity Derivatives), of any one or more of the Borrower and its Subsidiaries in
an aggregate principal amount exceeding $25 million. For purposes of determining
Material Indebtedness, the aggregate principal amount of “obligations” of the
Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be
the aggregate amount that the Borrower or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time and after giving effect
to any rights available under applicable laws or agreements with regard to
collateral, netting, setoff or similar rights.
“Maturity Date” means the earliest to occur of (a) the Revolving Credit
Termination Date, (b) any earlier date on which the Commitments are reduced to
zero or otherwise terminated pursuant to the terms hereof and (c) the date that
the Loans, if any, are declared due and payable pursuant to Article VII hereof;
provided, that individual Lenders may elect to extend the Maturity Date
applicable to their Loans and Commitments pursuant to the terms and conditions
of Section 2.24.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided, that there shall be excluded from such net income (to the
extent otherwise included therein), without duplication: (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any of its Subsidiaries and (b)
the income (or deficit) of any Person (other than a Subsidiary) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions.
“Netted Unrestricted Cash and Cash Equivalents” means, at any time of
determination, the lesser of (a) $100 million and (b) the sum of (i) the
domestic Unrestricted Cash and Cash Equivalents of the Borrower and its Domestic
Subsidiaries plus (ii) 50% of the foreign Unrestricted Cash and Cash Equivalents
of the Borrower and its Foreign Subsidiaries.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Note” and “Notes” have the meanings assigned to such terms in Section 2.10(e).
“Notice of Increase” has the meaning assigned to such term in Section
2.22(a)(i).
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liability” of a Person means any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person (other than any customary repurchase obligations resulting from a
breach of representations and warranties, covenants, servicing obligations and
indemnities under a securitization facility).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection solely arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Payment in Full” means as of any date of determination, that: (a) the entire
amount of principal of and interest due on the Loans, and all other amounts of
fees, payments and other obligations due under this Agreement, the other Loan
Documents and the Notes are paid in full in cash (other than contingent
indemnification obligations and reimbursement obligations in respect of which no
claim for payment has yet been asserted by the Person entitled thereto, and any
Banking Services Obligations not then due and owing); (b) the commitments to
lend under this Agreement have been terminated; (c) there are no outstanding
Letters of Credit (other than Letters of Credit that have been cash
collateralized in accordance with the requirements of this Agreement or other
arrangements acceptable to the Issuing Bank); (d) there are no outstanding Swap
Agreement Obligations (or arrangements with respect thereto have been
implemented which are acceptable to the relevant counterparty); and (e) all
Obligations (other than contingent indemnification obligations and reimbursement
obligations in respect of which no claim for payment has yet been asserted by
the Person entitled thereto, and any Banking Services Obligations not then due
and owing) have been paid in full in cash.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition in which each of the following
conditions is satisfied:
(a)    the Person or business or assets which is the subject of such Acquisition
is in a line of business permitted under Section 6.03(b);
(b)    all governmental, corporate and material third-party approvals and
consents necessary in connection with such Acquisition shall have been obtained
and be in full force and effect;
(c)    if acquiring a Person, unless such Person is contemporaneously merged
with and into the Borrower or a Subsidiary of the Borrower, such Person becomes
a wholly owned direct or indirect Subsidiary of the Borrower and, simultaneously
with such Acquisition, a Loan Party to the extent required by Section 5.09, with
such Person’s Equity Interests being pledged as Collateral to the extent
required by Section 5.09;
(d)    such Acquisition shall be consummated in accordance with the terms of the
purchase or acquisition agreement executed in connection therewith and with all
other material agreements, instruments and documents implementing such
Acquisition and in compliance with applicable law and regulatory approvals;
(e)    such Acquisition shall not be hostile;
(f)    subject to Section 1.09, no Default or Event of Default shall have
occurred and be continuing or would result therefrom;
(g)    subject to Section 1.09, after giving effect to such Acquisition
(including the incurrence, assumption or acquisition of any Indebtedness in
connection therewith) the Senior Secured Net Leverage Ratio for the most
recently ended Reference Period for which financial statements have been (or
were required to be) delivered to the Administrative Agent is not more than 2.75
to 1.00;
(h)    the aggregate cash purchase price for all Permitted Acquisitions of any
Persons which do not become Loan Guarantors (together with the aggregate amount
of investments, loans or advances described in Sections 6.04(c) and (d)) shall
not exceed $75 million in the aggregate; and
(i)    the Borrower shall have delivered a notice to the Administrative Agent
and the Lenders setting forth the calculations demonstrating compliance with
clause (g) of this definition (subject to Section 1.09, if applicable).
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes, fees, assessments or other governmental
charges that are not yet delinquent or are being contested in compliance with
Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, covenants, conditions, zoning restrictions, rights-of-way,
minor defects or other irregularities in title and/or similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)    UCC financing statements filed (or similar filings under applicable law)
solely as a precautionary measure in connection with operating leases; and
(h)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession
agreement, in each case to the extent permitted by this Agreement;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Equity Derivatives” means any forward purchase, accelerated share
purchase, call option, warrant transaction or other equity derivative
transactions relating to any Convertible Debt of the Borrower; provided, that
any Restricted Payment made in connection with such transaction is permitted
pursuant to Section 6.07, including any Swap Agreements executed in connection
therewith (or deemed executed therewith).
“Permitted Liens” means all Liens permitted under Section 6.02.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pounds Sterling” refers to the lawful money of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal offices
in New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Prohibited Transaction” means the occurrence of a “prohibited transaction”
within the meaning of Section 4975(c) of the Code or Section 406 of ERISA for
which there was no exemption under Section 4975(d).
“Projections” has the meaning assigned to such term in Section 5.01(d).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10 million at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an ECP and can cause another person to qualify as an ECP at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
“Reference Period” has the meaning assigned to such term in the definition of
“EBITDA”.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners
and advisors of such Person and such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.
“Requested Increase Date” has the meaning assigned to such term in Section
2.22(a)(i).
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the total Credit Exposure and unused Commitments at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
“Revaluation Date” means (a) with respect to any Letter of Credit denominated in
an Alternate Currency, each of the following: (i) each date of issuance of such
Letter of Credit, (ii) each date of an amendment of such Letter of Credit that
would have the effect of increasing the face amount thereof; (iii) the last day
of each fiscal quarter and (iv) the date of any LC Disbursement; and (b) such
additional dates as the respective Issuing Bank or Administrative Agent shall
determine, at any time when an Event of Default has occurred and is continuing.
“Revolving Credit Loan” means a Loan made pursuant to Section 2.02.
“Revolving Credit Termination Date” means the fifth anniversary of the Effective
Date.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive Sanctions (which, as of the date of this
Agreement, includes Crimea, Cuba, Iran, North Korea, and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person majority-owned or controlled by any such
Person or Persons described in the foregoing clause (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.
“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations owing to any Person
that, at the time of entering into such arrangement with a Loan Party or any
Subsidiary, was the Administrative Agent, a Lender or an Affiliate thereof, in
each case, with respect to such Swap Agreement Obligations, to the extent
designated by the Borrower in a written statement (including by way of email) to
the Administrative Agent as constituting Secured Obligations (such Swap
Agreement Obligations, “Secured Swap Agreement Obligations”); provided, however,
that the definition of “Secured Obligations” shall not create any guarantee by
any Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.
“Secured Parties” means the Administrative Agent, each Lender, each Issuing
Bank, each Swingline Lender and each other provider of Secured Obligations as
permitted pursuant to the definition thereof.
“Secured Swap Agreement Obligations” has the meaning assigned to such term in
the definition of “Secured Obligations”.
“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, among the Borrower, each Subsidiary of the Borrower party
thereto from time to time, and the Administrative Agent, for the benefit of the
Administrative Agent, the Lenders and the other Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any Loan Party (as required by this Agreement or any other Loan Document), as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of
(a) Total Funded Indebtedness which is secured by a Lien on any assets of the
Borrower or its Subsidiaries on such date, less the Netted Unrestricted Cash and
Cash Equivalents to (b) EBITDA for the Reference Period ended on such date (or,
if such date is not the last day of a fiscal quarter, ended on the last day of
the fiscal quarter most recently ended prior to such date).
“Specified Default” means an Event of Default under clauses (a), (b), (h), (i)
or (j) of Article VII.
“Specified Material Indebtedness” means Material Indebtedness of any Person that
is permitted by Section 6.01 that has become due and payable as a result of such
Person becoming a Subsidiary after the Closing Date or such acquisition of
assets in connection with a Permitted Acquisition by the Borrower or any
Subsidiary.
“Specified Quarter” means a fiscal quarter of the Borrower during which a
Material Acquisition has been consummated by the Borrower or one of its
Subsidiaries.
“Spot Rate” means, for any currency, on any Revaluation Date or other relevant
date of determination, the rate determined by the Administrative Agent to be the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date that is two (2) Business Days prior to the date as of which the foreign
exchange computation is made; provided, that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Administrative Agent does not have as of the date of
determination a spot buying rate for any such currency.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurodollar funding (currently referred to
as “Eurodollar Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board. Eurodollar Loans shall be deemed to constitute eurodollar funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is at all times subordinated to payment of the Obligations
on terms reasonably satisfactory to the Administrative Agent.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent.
“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided, that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements (other than any Swap Agreements relating to a Permitted Equity
Derivative) permitted hereunder with a Person that, at the time of entering into
such Swap Agreement, is the Administrative Agent, a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction. For the avoidance of doubt,
no obligations in respect of Permitted Equity Derivatives shall be Swap
Agreement Obligations.
“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.
“Swingline Commitment” with respect to Citi, $10 million or such lesser amount
as agreed upon by the Borrower and Citi, and with respect to any other Lender
that becomes a Swingline Lender, an amount to be agreed upon by the Borrower and
such Lender, with the consent of the Administrative Agent; provided, that an
aggregate amount of all such Swingline Commitments shall not exceed $10 million.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Swingline Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Swingline Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Swingline Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).
“Swingline Lenders” individually and collectively as the context may require,
(a) Citi in its capacity as a lender of Swingline Loans hereunder and (b) and
any other Lender from time to time designated by the Borrower as a Swingline
Lender, with the consent of such Lender and the Administrative Agent and such
Lender’s successors in such capacity.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Swingline Request” means a request by the Borrower for a Swingline Loan in
accordance with Section 2.04.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Total Funded Indebtedness” means, at any date, the aggregate principal amount
of all Funded Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP; provided, that Total
Funded Indebtedness shall not include any amounts attributable to the HQ Leases.
“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Total Funded
Indebtedness on such date, less the Netted Unrestricted Cash and Cash
Equivalents to (b) EBITDA for the Reference Period ended on such date (or, if
such date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter most recently ended prior to such date).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“Unrestricted Cash and Cash Equivalents” means, at any date, the cash and Cash
Equivalents of the Borrower and its Subsidiaries that are (or would be) included
on the balance sheet of the Borrower as of such day which are not identified on
the balance sheet of the Borrower and its Subsidiaries as “restricted” in
accordance with GAAP and which are free and clear of all Liens (other than
non-consensual liens, Liens permitted by Sections 6.02(f) and (i), and liens in
favor of the Secured Parties pursuant to the Collateral Documents to secure the
Secured Obligations (including the Control Agreements (as defined in the
Security Agreement)), in each case, permitted under Section 6.02).
“U.S. Person” means a “United States person” as defined in section 7701(a)(30)
of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower, any Loan Party, the Administrative
Agent, and any other withholding agent as applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).

SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, refinanced, replaced, or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendment and restatement, supplements, refinancings, replacements, or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignments set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if after
the Effective Date there occurs any change in GAAP or in the application thereof
on the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided, further, that all terms of
an accounting or financial nature (including, without limitation, the
definitions of Capital Lease Obligations, Interest Expense and Indebtedness)
shall be construed without giving effect to (A) any changes to the current GAAP
accounting model for leases in accordance with Accounting Standards Codification
842, (B) any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159, The
Fair Value Option for Financial Assets and Financial Liabilities), or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Indebtedness of the Loan Parties at “fair value”, as defined
therein and (C) any treatment of Indebtedness relating to convertible or
equity-linked securities under Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) requiring the valuation of any such Indebtedness in
a reduced or bifurcated manner as described therein.

SECTION 1.05    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.06    Financial Ratios. Any financial ratios required to be maintained
by any Loan Party pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.07    Limited Liability Companies. Any reference in any Loan Document
to a merger, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to include or apply to (as
applicable) a division or plan of division of or by a limited liability company,
limited partnership or trust, or an allocation of assets to a series of a
limited liability company, limited partnership or trust (or the unwinding of
such a division or allocation), as if it were a merger, amalgamation,
consolidation, assignment, sale or transfer, or similar term, as applicable, to,
of or with a separate Person. Any Person that exists or that comes into
existence after giving effect to a division of a limited liability company,
limited partnership or trust shall constitute a separate Person for all purposes
under the Loan Documents (including any Loan Party, Subsidiary, joint venture or
any other like Person).




WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------






SECTION 1.08    Foreign Currency; Exchange Rate. For purposes of any
determination under Article VI or under Article VII, all amounts incurred,
outstanding or proposed to be incurred or outstanding in a foreign currency
shall be translated into Dollars at the currency exchange rates in effect on the
date of such determination; provided, that no Default shall arise as a result of
any limitation set forth in Dollars in Article VI being exceeded solely as a
result of changes in currency exchange rates from those rates applicable at the
time or times Indebtedness, Liens, Investments or other transactions were
initially consummated in reliance on the exceptions under such Sections. For
purposes of any determination under Section 6.04 or 6.09, the amount of each
investment, asset disposition or other applicable transaction denominated in a
foreign currency shall be translated into Dollars at the currency exchange rate
in effect on the date such investment, disposition or other transaction is
consummated. Such currency exchange rates shall be determined in good faith by
the Borrower. The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent of the LC
Disbursements denominated in a currency other than Dollars. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between such currency and Dollars until the
next Revaluation Date to occur.
SECTION 1.09    Limited Condition Acquisitions. Notwithstanding anything to the
contrary herein, for purposes of determining (i) compliance on a pro forma basis
with the Senior Secured Net Leverage Ratio or Total Net Leverage Ratio, (ii) the
amount of any basket set forth in Article VI hereof or (iii) whether a Default
or Event of Default has occurred (other than a Specified Default) and is
continuing, in each case, in connection with the consummation of a Limited
Condition Acquisition, the date of such determination shall, at the election of
the Borrower, be the time the definitive agreements for such Limited Condition
Acquisition are entered into after giving pro forma effect to such Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof), in each case, as if such transactions occurred at the
beginning of the applicable test period, and, for the avoidance of doubt, if any
of such ratios or amounts are exceeded as a result of fluctuations in such ratio
or amount including due to fluctuations in EBITDA of the Borrower or the Person
subject to such Limited Condition Acquisition, at or prior to the consummation
of the relevant transaction, such ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction is permitted to be consummated or taken;
provided, that if the Borrower elects to have such determinations occur at the
time of entry into the definitive agreement with respect to such Limited
Condition Acquisition, the Indebtedness to be incurred (and any associated lien)
shall be deemed incurred at the time of such election (until such time as the
Indebtedness is actually incurred or the applicable acquisition agreement is
terminated without actually consummating the applicable Limited Condition
Acquisition (in which case such Limited Condition Acquisition and the incurrence
of related Indebtedness will not be treated as having occurred)) and outstanding
thereafter for purposes of pro forma compliance with any applicable ratios,
tests or other baskets, as the case may be (other than any ratios, tests or
baskets relating to permitting Restricted Payments or prepayment of Junior
Debt); provided, that, any applicable ratios, tests or other baskets with
respect to permitting any Restricted Payments or prepayment of Junior Debt to be
made during the period commencing from the time of entry into such definitive
agreement until such time as such Limited Condition Acquisition is consummated
and any related Indebtedness is actually incurred or the applicable acquisition
agreement is terminated without actually consummating the applicable acquisition
(in which case the acquisition and related Indebtedness will not be treated as
having occurred) shall be required to be complied with using calculations
without giving pro forma effect to such Limited Condition Acquisition and any
associated incurrence of Indebtedness.

ARTICLE II    

THE CREDITS

SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s Credit Exposure exceeding such Lender’s Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

SECTION 2.02    Loans and Borrowings.
(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided, that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.04 below.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided, that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1 million. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1 million; provided, that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1 million. Borrowings of more than one Type may be
outstanding at the same time; provided, that there shall not at any time be more
than a total of eight (8) Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or fax) in substantially the form of Exhibit F and signed by
the Borrower or by telephone (such request a “Borrowing Request”) (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 12:00 p.m., New York City time, on the
date of the proposed Borrowing; provided, that any such notice of an ABR
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery, fax or e-mail
to the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.01:
(i)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, each Swingline Lender may, but shall have no
obligation to, make Swingline Loans to the Borrower in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans made by such Swingline Lender
exceeding such Swingline Lender’s Swingline Commitment or (ii) such Swingline
Lender’s Credit Exposure exceeding its Commitment; provided, that a Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request either in writing (delivered by hand or fax) in
substantially the form of Exhibit H and signed by the Borrower or by telephone
(such request a “Swingline Request”), not later than 2:00 p.m., New York City
time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise each Swingline Lender of any such notice received from the
Borrower. Each Swingline Lender shall make its ratable portion of the requested
Swingline Loan (such ratable portion to be calculated based upon such Swingline
Lender’s Commitment to the total Commitments




WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------





of all of the Swingline Lenders) available to the Borrower by means of a credit
to an account of the Borrower with the Administrative Agent designated for such
purpose (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.06(e), by remittance to the
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.
(c)    The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.
(d)    Any Swingline Lender may by written notice given to the Administrative
Agent require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s applicable percentage of such Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York City time, on a Business Day no later
than 4:00 p.m. New York City time on such Business Day and if received after
12:00 noon, New York City time, on a Business Day shall mean no later than 12:00
noon New York City time on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of such Swingline Lenders, such
Lender’s applicable percentage of such Swingline Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to such Swingline Lenders the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to such Swingline
Lenders. Any amounts received by a Swingline Lender from the Borrower (or other
party on behalf of the Borrower) in respect of a Swingline Loan after receipt by
such Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Lenders that shall have made their payments pursuant to this paragraph
and to such Swingline Lenders, as their interests may appear; provided, that any
such payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
(e)    Any Swingline Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of a Swingline Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to Section
2.13(a). From and after the effective date of any such replacement, (x) the
successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (y)




WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------





references herein to the term “Swingline Lender” shall be deemed to refer to
such successor or to any previous Swingline Lender, or to such successor and all
previous Swingline Lenders, as the context shall require. After the replacement
of a Swingline Lender hereunder, the replaced Swingline Lender shall remain a
party hereto and shall continue to have all the rights and obligations of a
Swingline Lender under this Agreement with respect to Swingline Loans made by it
prior to its replacement, but shall not be required to make additional Swingline
Loans.
(f)    Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Borrower
and the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.04(e) above.

SECTION 2.05    [Section intentionally omitted].

SECTION 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of (and the Issuing Bank shall issue) Letters
of Credit denominated in Dollars or in an Alternate Currency as the applicant
thereof for the support of its or its Subsidiaries’ obligations in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this clause (a), the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit). Notwithstanding anything herein to the contrary, the Issuing
Bank shall have no obligation hereunder to issue, and shall not issue, any
Letter of Credit (i) the proceeds of which would be made available to any Person
(A) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions, in either such case, in violation of any such Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided, that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of, but in any event no
less than three (3) Business Days prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with clause (c) of this Section 2.06) and whether such
Letter of Credit shall contain automatic extension or renewal provisions, the
amount of such Letter of Credit (and whether such Letter of Credit should be
denominated in Dollars or an Alternate Currency), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $30 million and (ii) the Aggregate Credit Exposure shall not exceed the
aggregate Commitments of all Lenders.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, including, without
limitation, any automatic renewal provision, one year after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Maturity Date; provided, that, upon the Borrower’s request, any such Letter of
Credit which is issued in the final year prior the Maturity Date may have an
expiry date which is up to one year after the Maturity Date if, at least five
(5) Business Days prior to the Maturity Date, the Borrower (A) deposits with the
Administrative Agent cash collateral in an amount equal to 105% of the amount of
the LC Exposure as of such date plus accrued and unpaid interest thereon or (B)
provides a backup standby letter of credit, in each case, reasonably
satisfactory to the relevant Issuing Bank. Each Letter of Credit with automatic
extension or renewal provisions shall, subject to the right of the respective
Issuing Bank to terminate such automatic renewal in accordance with the terms of
such Letter of Credit upon the occurrence of an Event of Default, be
automatically renewed for a successive one-year period on each anniversary of
the date of the issuance of such Letter of Credit, until cancelled by the
Borrower by notice to the applicable Issuing Bank in accordance with the terms
of such Letter of Credit agreed upon at the time such Letter of Credit is
issued; provided, that such Letter of Credit shall expire at or prior to the
close of business on the date that is five (5) Business Days prior to the
Maturity Date if not earlier cancelled, unless otherwise agreed with the
relevant Issuing Bank and subject to satisfactory arrangements with respect
thereto as contemplated above.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the Dollar Equivalent of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of the Dollar Equivalent of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in clause (e) of this Section 2.06, or of any reimbursement payment required to
be refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount (in the applicable currency)
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided, that, if such LC Disbursement is not less than the Dollar Equivalent
of $500,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Borrowing or Swingline Loan in an amount equal to the
Dollar Equivalent thereof and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage of the Dollar Equivalent
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of ABR Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement (or any
shortfall resulting from a change in the applicable Spot Rate).
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section 2.06 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.06, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided, that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower in writing of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans and such interest shall be
payable on the date when such reimbursement is due; provided, that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to clause (e)
of this Section 2.06, then Section 2.13(c) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to clause (e) of this Section 2.06 to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the aggregate LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
amount of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided, that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account. Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Banks for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Defaults have been
cured or waived.
(k)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.06, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancelations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the stated amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.
(l)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
(m)    LC Exposure Reduction. In the event that on any Revaluation Date (after
giving effect to the determination of the LC Exposure) the LC Exposure exceeds
$30 million, the Borrower shall, within five (5) Business Days of receipt of
notice from the Administrative Agent, reduce the LC Exposure (taking the Dollar
Equivalent of any amounts in an Alternate Currency), in an aggregate amount
sufficient to reduce such LC Exposure as of the date of such payment to an
amount not to exceed $30 million by cash collateralizing the LC Exposure (in
accordance with Section 2.06(j)) or “backstopping” or replacing of such Letters
of Credit, in each case, in an amount equal to 103% of such excess LC Exposure.

SECTION 2.07    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided, that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent and designated by the Borrower in the applicable Borrowing
Request; provided, that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Banks.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.08. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This section shall not apply
to Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section 2.08, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or e-mail to the Administrative Agent of a written Interest Election Request
in substantially the form of Exhibit G and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09    Termination and Reduction of Commitments.
(a)    Unless previously terminated or extended pursuant to the terms and
conditions hereof, all Commitments shall terminate on the Maturity Date.
(b)    The Borrower may at any time, without (subject to Section 2.16) premium
or penalty, terminate the Commitments upon (i) the payment in full of all
outstanding Loans (including any Swingline Loans), together with accrued and
unpaid interest thereon and on any Letters of Credit, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a backup standby
letter of credit satisfactory to the Administrative Agent and the applicable
Issuing Bank) in an amount equal to 105% of the LC Exposure as of such date),
(iii) the payment in full of the accrued and unpaid fees, and (iv) the payment
in full of all reimbursable expenses and other Obligations together with accrued
and unpaid interest thereon.
(c)    The Borrower may from time to time, without (subject to Section 2.16)
premium or penalty, reduce the Commitments; provided, that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1 million
and not less than $5 million, and (ii) the Borrower shall not reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Aggregate Credit Exposure would exceed the
aggregate Commitments of all Lenders.
(d)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under clause (b) or (c) of this Section 2.09
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.09 shall be irrevocable; provided, that a notice of
termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
events, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.10    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date and (ii) to the Administrative Agent
for the account of the Swingline Lenders the then unpaid principal amount of
each Swingline Loan on the earlier of the Maturity Date and the date that is
five (5) Business Days after such Swingline Loan is made; provided, that on each
date that a Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans than outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, if any, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to clause (b) or (c)
of this Section 2.10 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement; provided, further, that in the
event of a conflict between the entries made in the accounts maintained pursuant
to clause (b) or (c) of this Section 2.10 and the Register, the Register shall
govern.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note in substantially the form of Exhibit I completed as appropriate (each a
“Note” and, collectively, the “Notes”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to such Lender and
its registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more Notes in such form payable to such payee and its registered assigns.

SECTION 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time,
without (subject to Section 2.16) premium or penalty, to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with clause (c) of this
Section 2.11.
(b)    In the event and on such occasion that the Aggregate Credit Exposure
exceeds the aggregate Commitments of all Lenders, the Borrower shall prepay the
Loans (including any Swingline Loans) and/or cash collateralize the LC Exposure
(in accordance with Section 2.06(j)) in an aggregate amount equal to such
excess.
(c)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of Swingline Loans, the Swingline Lenders) in writing of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, one (1) Business Day before the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided, that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender, subject to Section 2.20) a
commitment fee, which shall accrue at the Commitment Fee Rate set forth in the
definition of Applicable Rate on the average daily amount of the Available
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Commitments terminate; provided,
however, that for purposes of this clause (a) any Swingline Loan shall not be
considered when calculating the amount of the Available Commitment. Accrued
commitment fees shall be payable in arrears on the first Business Day of each
January, April, July and October and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender, subject to Section 2.20)
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at the same Applicable Rate used to determine the interest
rate applicable to Eurodollar Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of 0.125%
per annum on the average daily amount of each applicable Letter of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the applicable Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of each calendar quarter shall
be payable on the first Business Day of each of each January, April, July and
October following such last day, commencing on the first such date to occur
after the Effective Date; provided, that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within ten (10) days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, and to any Lender, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent or such
Lender.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in clause (a) of this Section 2.13.
(d)    Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior calendar quarter) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided,
that (i) interest accrued pursuant to clause (c) of this Section 2.13 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14    Alternate Rate of Interest; Illegality.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that:
(i)    adequate and reasonable means do not exist for ascertaining the LIBO Rate
or Adjusted LIBO Rate, as applicable, for any requested Interest Period,
including, without limitation, because the LIBO Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary;
(ii)    the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be made available, or used for determining the interest rate of loans; or
(iii)    a rate other than the LIBO Rate has been broadly accepted by the
syndicated loan market in the United States in lieu of the LIBO Rate,
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the LIBO Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of the LIBO Rate (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and adjustments to account for (x) the effects of the
transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index and,
notwithstanding anything to the contrary in Section 9.02, any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent notice that such
Required Lenders do not accept such amendment. Notwithstanding anything to the
contrary in the foregoing, without the consent from each Lender (other than
Defaulting Lenders), no such amendment shall be effective to the extent such
amendment would have the effect of reducing the Applicable Rate applicable to
any Loan.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods). Upon receipt of such notice, the Borrower may revoke
any pending request for a Eurodollar Borrowing of, conversion to or continuation
of Eurodollar Loans (to the extent of the affected Eurodollar Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for an ABR Borrowing in the amount specified therein.
(b)    If after the date hereof, the adoption of any applicable law, or any
change in any applicable law (whether adopted before or after the Effective
Date), or any change in interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, shall make it unlawful or impossible for any
Lender to make, maintain or fund its portion of Eurodollar Loans, such Lender
shall so notify the Administrative Agent, and the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Borrower. Before
giving any notice to the Administrative Agent pursuant to this Section 2.14(b),
such Lender shall designate a different lending office if such designation will
avoid the need for giving such notice and will not, in the sole reasonable
judgment of such Lender, be otherwise materially disadvantageous to such Lender.
Upon receipt of such notice, notwithstanding anything contained in Article II,
the Borrower shall repay in full the then outstanding principal amount of such
Lender’s portion of each affected Eurodollar Loan, together with accrued
interest thereon, on either (i) the last day of the then current Interest Period
applicable to such affected Eurodollar Loans if such Lender may lawfully
continue to maintain and fund its portion of such Eurodollar Loan to such day or
(ii) immediately if such Lender may not lawfully continue to fund and maintain
its portion of such affected Eurodollar Loans to such day. Concurrently with
repaying such portion of each affected Eurodollar Loan, the Borrower may borrow
an ABR Loan from such Lender, whether or not it would have been entitled to
effect such borrowing and such Lender shall make such Loan, if so requested, in
an amount such that the outstanding principal amount of the affected Loan made
by such Lender shall equal the outstanding principal amount of such Loan
immediately prior to such repayment. The obligation of such Lender to make
Eurodollar Loans is suspended only until such time as it is once more possible
and legal for such Lender to fund and maintain Eurodollar Loans.

SECTION 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or the applicable Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or such Issuing Bank
or its holding company, as the case may be, as specified in clause (a) or (b) of
this Section 2.15 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to clauses (a), (b) and (c) of this Section 2.15 shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 2.15 for any increased costs
or reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(d) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (which shall not include any loss of
margin or Applicable Rate). In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest (as reasonably determined by such Lender) which accrued on such
principal amount for such period at the interest rate which such Lender bid, at
the commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth, in reasonable detail, any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.16 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

SECTION 2.17    Withholding of Taxes; Gross-Up.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by such Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.17) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Loan
Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law and at the time or times reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or as reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)     in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement; and
(E)    to the extent legally permissible, at the time or times reasonably
requested by Borrower, any replacement Administrative Agent (but not the
Administrative Agent, as of the date hereof) shall (1) if the Administrative
Agent is a U.S. Person, deliver an IRS Form W-9 to Borrower, or (2) if the
Administrative Agent is not a U.S. Person, deliver the applicable IRS Form W-8
certifying Administrative Agent’s exemption from, or reduction of, U.S.
withholding Taxes with respect to amounts payable hereunder.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such Tax had never been paid. This clause (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18    Payments Generally; Allocation of Proceeds; Sharing of Setoffs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without setoff or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
one or more accounts as it may designate to the Borrower in writing from time to
time, except payments to be made directly to an Issuing Bank or Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (ii) after an Event of Default has occurred and is continuing,
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Banks from the Borrower (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements, fifth, to pay
an amount to the Administrative Agent equal to one hundred five percent (105%)
of the aggregate undrawn face amount of all outstanding Letters of Credit, to be
held as cash collateral for such Obligations, sixth, to the payment of any
amounts owing with respect to Banking Services Obligations and Secured Swap
Agreement Obligations and seventh, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrower.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, neither the Administrative Agent
nor any Lender shall apply any payment which it receives to any Eurodollar Loan,
except (a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans and, in any such event, the Borrower shall pay the break
funding payment required in accordance with Section 2.16. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.
Notwithstanding the foregoing, Obligations arising under Banking Services
Obligations or Swap Agreement Obligations shall be excluded from the application
described above and paid in clause sixth if the Administrative Agent has not
received written notice thereof in accordance with the definition of Secured
Obligations, together with such supporting documentation as the Administrative
Agent may have reasonably requested from the applicable provider of such Banking
Services or Swap Agreements.
(c)    At the election of the Borrower but subject to the conditions set forth
in Section 4.02, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees, costs and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section 2.18 or
may be deducted from any deposit account of the Borrower maintained with the
Administrative Agent.
(d)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary (as to which the provisions of this paragraph
shall apply) or (z) the implementation of any Extension Offer accepted by the
Required Lenders. The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and apply any such amounts to, any future funding obligations of such
Lender hereunder; application of amounts pursuant to (i) and (ii) above shall be
made in such order as may be determined by the Administrative Agent in its
discretion.
(g)    The Administrative Agent may from time to time provide the Borrower with
billing statements or invoices with respect to any of the Secured Obligations
(the “Billing Statements”). The Administrative Agent is under no duty or
obligation to provide Billing Statements, which, if provided, will be solely for
the Borrower’s convenience. The Billing Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Secured Obligations. If the Borrower pays the full amount
indicated on a Billing Statement on or before the due date indicated on such
Billing Statement, the Borrower shall not be in default; provided, that
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the payment due at that time shall not constitute a waiver of
the Administrative Agent’s or the Lenders’ right to receive payment in full at
another time.

SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower or the Loan Guarantors are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment).
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) any
Lender fails to consent to a requested amendment, waiver or modification to any
Loan Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender (or each Lender
directly affected thereby, as applicable) is required with respect thereto,
(iii) the Borrower or the Loan Guarantors are required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or (iv) any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under this Agreement and other Loan Documents to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that (A) the Borrower shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Banks and Swingline Lenders), which consent shall
not unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (C) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Sections 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02) or under any other Loan
Document; provided, that, except as otherwise provided in Section 9.02, this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of such Swingline Exposure and/or such LC Exposure of
such Defaulting Lender (other than the portion of such Swingline Exposure
referred to in clause (b) of the definition of such term) shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s Swingline Exposure and/or LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments;
and
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.20(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 2.20(c), then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to Section 2.20(c), then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Banks until such LC Exposure is cash
collateralized and/or reallocated;
(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue or increase any Letter of Credit, unless it is reasonably satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
2.20(c), and Swingline Exposure related to any such newly made Swingline Loan or
LC Exposure related to any such newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein);
(e)    if (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) any Swingline Lender or Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and no such Issuing Bank shall be
required to issue or increase any Letter of Credit unless such Swingline Lender
or Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, reasonably satisfactory to such Swingline Lender or Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder; and
(f)    in the event and on the date that each of the Administrative Agent, the
Borrower, each Swingline Lender and each Issuing Bank agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the LC Exposure of the other Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
Nothing contained herein shall be deemed to be a release of any claims of the
Administrative Agent or the Borrower against any Defaulting Lender for its
breach of any of its obligations under this Agreement.

SECTION 2.21    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.

SECTION 2.22    Increase of Commitments.
(a)    The Borrower shall have the right at any time after the Effective Date to
request that the aggregate Commitments hereunder be increased (a “Commitment
Increase”) in accordance with the following provisions and subject to the
following conditions:
(i)    The Borrower shall give the Administrative Agent, which shall promptly
deliver a copy thereof to each of the Lenders, at least ten Business Days’ prior
written notice (a “Notice of Increase”) of any such requested increase
specifying the aggregate amount by which the Commitments are to be increased,
which shall be at least $5 million, the requested date of increase (the
“Requested Increase Date”) and the date by which the Lenders wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Credit Commitments (the “Commitment Date”). Each Lender that
is willing in its sole discretion to participate in such requested Commitment
Increase (each an “Increasing Lender”) shall give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Commitment.
(ii)    Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. In addition, the Borrower
may extend offers to one or more Eligible Assignees, each of which must be
reasonably satisfactory to the Administrative Agent, (such consent not to be
unreasonably withheld) to participate in any portion of the requested Commitment
Increase; provided, however, that the Commitment of each such Eligible Assignee
shall be in an amount of not less than $1 million or an integral multiple of $1
million in excess thereof. Any such Eligible Assignee that agrees to acquire a
Commitment pursuant hereto is herein called an “Additional Lender”.
(iii)    Effective on the Requested Increase Date, subject to the terms and
conditions hereof, (x) the Commitment Schedule shall be deemed to be amended to
reflect the increases contemplated hereby, (y) the Commitment of each Increasing
Lender shall be increased by an amount determined by the Administrative Agent
and the Borrower (but in no event greater than the amount by which such Lender
is willing to increase its Commitment), and (z) each Additional Lender shall
enter into an agreement in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent pursuant to which it shall undertake, as
of such Requested Increase Date, a new Commitment in an amount determined by the
Administrative Agent and the Borrower (but in no event greater than the amount
by which such Lender is willing to participate in the requested Commitment
Increase), and such Additional Lender shall thereupon be deemed to be a Lender
for all purposes of this Agreement.
(iv)    If on the Requested Increase Date there are any Loans outstanding
hereunder, the Borrower shall borrow from all or certain of the Lenders and/or
prepay Loans of all or certain of the Lenders such that, after giving effect
thereto, the Loans (including, without limitation, the Types and Interest
Periods thereof) and such participations shall be held by the Lenders (including
for such purposes the Increasing Lenders and the Additional Lenders) ratably in
accordance with their respective Commitments. On and after each Increase Date,
the ratable share of each Lender’s participation in Letters of Credit and Loans
from draws under Letters of Credit shall be calculated after giving effect to
each such Commitment Increase.
(b)    Anything in this Section 2.22 to the contrary notwithstanding, no
increase in the aggregate Commitments hereunder pursuant to this Section 2.22
shall be effective unless:
(i)    as of the date of the relevant Notice of Increase and on the relevant
Requested Increase Date and after giving effect to such increase, (x) no Default
or Event of Default shall have occurred and be continuing and (y) the condition
set forth in Section 4.02(a) shall be required to be satisfied;
(ii)    to the extent reasonably requested by the Administrative Agent, receipt
by the Administrative Agent of (A) customary legal opinions, board resolutions
and officers’ certificates consistent with the documentation delivered on the
Effective Date (conformed as appropriate) other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and (B) any
reaffirmation or similar documentation as reasonably requested by the
Administrative Agent in order to ensure that such Increasing Lender or
Additional Lender is provided with the benefit of the applicable Loan Documents;
(iii)    after giving effect to such Commitment Increases, the aggregate
principal amount of all such Commitment Increases incurred since the Effective
Date shall not exceed $100 million; and
(iv)    after giving effect to any such Commitment Increase, the Borrower shall
be in pro forma compliance with the Financial Covenants for the most recently
ended Reference Period for which financial statements have been (or were
required to be) delivered to the Administrative Agent and the Borrower shall
have delivered to the Administrative Agent reasonably detailed calculations
demonstrating such compliance.

SECTION 2.23    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, the
Borrower or any of its Subsidiaries shall deliver to the Administrative Agent,
promptly after entering into such Banking Services or Swap Agreements, written
notice thereof, in each case, to the extent such Banking Services or Swap
Agreements relate to Secured Obligations. In furtherance of that requirement,
each such Lender or Affiliate thereof shall furnish the Administrative Agent,
from time to time promptly upon a request therefor, a summary of the amounts due
or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations that constitute Secured Obligations, together with such
supporting documentation as the Administrative Agent may have reasonably
requested from the applicable provider of such Banking Services or Swap
Agreement. The most recent information provided to the Administrative Agent
shall be used in determining which tier of the waterfall, contained in Section
2.18(b), such Banking Services Obligations and/or Swap Agreement Obligations
will be placed.

SECTION 2.24    Amend and Extend Transactions.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request an extension (each, an “Extension”) of the Maturity Date to the
extended maturity date specified in such notice. Such notice shall (i) set forth
the amount of Commitments that will be subject to the Extension (which request
shall be in minimum increments of $1 million and a minimum amount of $5
million), and (ii) set forth the date on which such Extension is requested to
become effective (which shall be not less than ten Business Days nor more than
sixty (60) days after the date of such Extension notice (or such longer or
shorter periods as the Administrative Agent shall agree in its sole
discretion)). The Lenders shall be offered (an “Extension Offer”) an opportunity
to participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender pursuant to procedures established by, or
reasonably acceptable to, the Administrative Agent and Borrower. If the
aggregate principal amount of Commitments in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Commitments subject to the Extension Offer as set forth in
the Extension notice, then the Commitments of the Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts with
respect to which such Lenders have accepted such Extension Offer.
Notwithstanding anything to the contrary in this Agreement, any individual
Lender’s agreement to extend its Commitments, in whole or in part, pursuant to
this Section 2.24 shall be in such Lender’s sole discretion.
(b)    The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article III and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension, (iii) each relevant Issuing Bank shall have consented to any
Extension of the Commitments, to the extent that such Extension provides for the
issuance or extension of Letters of Credit at any time during the extended
period and (iv) the terms of such Extended Commitments shall comply with clause
(c) of this Section 2.24.
(c)    The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided,
that (i) the final maturity date of any Extended Commitment shall be no earlier
than the Maturity Date, (ii) there shall be no scheduled amortization of the
loans or reductions of commitments under any Extended Commitments, (iii) the
Extended Loans will rank pari passu in right of payment and security with the
existing Loans and the borrower, guarantors and collateral of the Extended
Commitments shall be the same as the borrower, Guarantors and Collateral with
respect to the existing Loans, (iv) the interest rate margin and any fees
applicable to any Extended Commitment (and the Extended Loans thereunder) shall
be determined by Borrower and the applicable extending Lenders, (v) borrowing
and prepayment of Extended Loans, or reductions of Extended Commitments, and
participation in Letters of Credit, shall be on a pro rata basis with the other
Loans or Commitments (other than upon the maturity of the non-extended Loans and
Commitments) and (vi) the terms of the Extended Commitments shall be
substantially identical to the terms set forth herein (other than upon the
maturity of the non-extended Loans and Commitments).
(d)    In connection with any Extension, the Borrower, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension. Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to implement the terms of any such Extension, including
any amendments necessary to establish Extended Commitments as tranche of
Commitments and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranche (including to
preserve the pro rata treatment of the extended and non-extended tranches and to
provide for the reallocation of Credit Exposure upon the expiration or
termination of the commitments under any tranche), in each case on terms
consistent with this Section 2.24.

ARTICLE III    

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01    Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or limited liability company powers, as the case may be,
and have been duly authorized by all necessary corporate or limited liability
company and, if required, stockholder or member action. Each Loan Document to
which each Loan Party is a party has been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not, on the part of any Loan Party or any of its Subsidiaries, require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to any Loan Party or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under, or
give rise to a right to require any payment to be made by any Loan Party or any
of its Subsidiaries under, (i) any indenture or loan agreement, in each case,
evidencing Indebtedness in excess of $1 million, (ii) any Swap Agreement or
(iii) any other material agreement, in each case which is binding upon any Loan
Party or any of its Subsidiaries or its assets, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents, except,
solely in the case of clauses (a), (b) or (c)(iii) hereof, as could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.04    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2017, reported on by the
Accounting Firm and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ending September 30, 2018. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
(b)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2017.

SECTION 3.05    Properties.
(a)    Each of the Loan Parties and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property, subject to Permitted
Liens and except for defects in title that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
(b)    None of the Loan Parties nor any of their respective Subsidiaries have
received any written notice of any specific claim of infringement,
misappropriation or conflict with any intellectual property rights of others or
any written notice challenging the validity, scope or enforceability of the
intellectual property of the Loan Parties or any of their respective
Subsidiaries or the Loan Parties’ or any of their respective Subsidiaries’
rights therein, except in each case as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting the Loan Parties or any of its Subsidiaries
(i) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.
(b)    No Loan Party nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability that, in each case, individually in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07    Compliance with Laws and Agreements; No Default.
(a)    Each Loan Party and its Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
(b)    No Default has occurred and is continuing.

SECTION 3.08    Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under the Investment Company Act of 1940.

SECTION 3.09    Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes assessments, claims and governmental
charges that that were required to have been paid by it, except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which such
Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10    ERISA.
(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. Except as could not reasonably be expected to result in
a Material Adverse Effect, with respect to each Plan, the “funding target,” as
defined in Section 430(d)(1) of the Code, with respect to such Plan, does not
exceed the fair market value of all such Plan’s assets, as determined pursuant
to Section 430(g) of the Code, all determined as of the then-most recent
valuation date for such Plan using the actuarial assumptions used to determine
the Plan’s “funding target attainment” percentage as defined in Section 430(d)
of the Code.
(b)    The Borrower represents and warrants as of the Effective Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.
(c)    Except as could not reasonably be expected to result in a Material
Adverse Effect, (i) each Foreign Pension Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities; (ii) all contributions
required to be made with respect to a Foreign Pension Plan have been timely
made; (iii) neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan; and (iv) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of the Borrowers’ most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities.

SECTION 3.11    Disclosure.
(a)    The Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any Subsidiary is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other written information (when
taken together with the Borrower’s filings with the SEC) (other than any
projected financial information or other forward-looking information or
information of a general economic or general industry specific nature) furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein (taken as a whole), in the light of the
circumstances under which they were made, not materially misleading; provided,
that, with respect to projected financial information or other forward-looking
information or information of a general economic or general industry specific
nature, the Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time (it being
understood that any such information may differ from actual results and such
differences may be material).
(b)    As of the Effective Date, the information included in the Beneficial
Ownership Certification is true, complete and correct in all respects.

SECTION 3.12    Capitalization and Subsidiaries. Schedule 3.12 sets forth, as of
the date hereof, (a) a correct and complete list of the name and relationship to
the Borrower of each and all of the Borrower’s Subsidiaries, (b) the type of
entity and jurisdiction of organization of the Borrower and each of its
Subsidiaries, and (c) which of the Borrower’s Subsidiaries are Material Domestic
Subsidiaries and Material Foreign Subsidiaries. All of the issued and
outstanding Equity Interests owned by any Loan Party has been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non‑assessable.

SECTION 3.13    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and, upon filing a UCC financing statement in the Loan Parties’
applicable jurisdiction of organization such Liens, will constitute perfected
and continuing Liens on the Collateral in which a security interest can be
perfected by filing a UCC financing statement, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a)
Permitted Liens, to the extent any such Permitted Liens would have priority over
the Liens in favor of the Administrative Agent pursuant to any applicable law or
agreement, and (b) Liens perfected only by possession (including possession of
any certificate of title), to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.

SECTION 3.14    Federal Reserve Regulations.
(a)    No part of the proceeds of any Loan or Letter of Credit has been used or
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
(b)    No Loan Party is engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing or carrying margin stock.

SECTION 3.15    Anti-Corruption Laws and Sanctions; USA Patriot Act.
(a)    Each Loan Party has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Loan Party, its
Subsidiaries and their respective officers and employees and, to the knowledge
of such Loan Party, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) any Loan Party, any Subsidiary or, to the knowledge of any such Loan Party
or Subsidiary, any of their respective directors, officers or employees, or (b)
to the knowledge of any such Loan Party or Subsidiary, any agent of such Loan
Party or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds, Transaction or other transaction
contemplated by this Agreement or the other Loan Documents will violate
Anti-Corruption Laws or applicable Sanctions.
(b)    Each Loan Party is in compliance, in all material respects, with the USA
PATRIOT Act and any applicable anti-money laundering laws and regulations.

SECTION 3.16    Not an EEA Financial Institution. No Loan Party is an EEA
Financial Institution.

SECTION 3.17    Solvency. (a) The fair value of the assets of the Loan Parties,
taken as a whole, at a fair valuation, exceeds their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, is greater than the amount
that will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Loan Parties will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Loan Parties,
taken as a whole, will not have unreasonably small capital with which to conduct
the business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Effective Date.

ARTICLE IV    

CONDITIONS




WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------






SECTION 4.01    Conditions to Initial Loans. The obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder shall
not become effective until each of the following conditions is satisfied (or
waived in accordance with Section 9.02):
(a)    Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include fax or
other electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement and (ii) duly executed
copies of any other Loan Documents to be entered into as of the date hereof and
such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any Notes requested by a Lender pursuant to Section 2.10 payable to
the order of each such requesting Lender and a written opinion of the Loan
Parties’ counsel, addressed to the Administrative Agent, the Issuing Banks and
the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent.
(b)    Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of the Borrower for the two most
recent fiscal years ended prior to the Effective Date as to which such financial
statements are available, (ii) unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available and (iii)
reasonably satisfactory financial statement projections (which shall include
balance sheet, income and cash flow statement projections) through and including
the Borrower’s 2023 fiscal year.
(c)    Closing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
board of directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by‑laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.
(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower on the
initial Borrowing date (i) stating that no Default has occurred and is
continuing and (ii) stating that the representations and warranties contained in
Article III are true and correct in all material respects as of such date except
that (a) to the extent that such representations and warranties specifically
refer to an earlier date, such representations and warranties shall be true and
correct in all material respects as of such earlier date and (b) any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects.
(e)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid on or before the Effective Date, and all expenses
(including the reasonable fees and expenses of outside legal counsel) for which
invoices have been presented no later than two (2) Business Days prior to the
Effective Date (or a shorter period as reasonably agreed to by the Borrower).




WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------





(f)    Lien Searches. The Administrative Agent shall have received the results
of recent customary lien searches, and such searches shall reveal no liens on
any of the assets of the Loan Parties except for liens permitted by Section 6.02
or discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation reasonably satisfactory to the Administrative Agent.
(g)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) to the extent certificated, the certificates
representing the shares of Equity Interests pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
to the extent required to be delivered pursuant to the Security Agreement, each
promissory note (if any) pledged to the Administrative Agent pursuant to the
Security Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
(h)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein (but only to the extent required therein), prior
and superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.
(i)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.05
and Section 4.10 of the Security Agreement.
(j)    Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer substantially in the form attached hereto
as Exhibit D.
(k)    Tax Withholding Forms. The Administrative Agent shall have received a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party.
(l)    USA PATRIOT Act, Etc.
(i)    At least three (3) Business Days prior to the Effective Date, the
Borrower and each of the other Loan Parties shall have provided to the
Administrative Agent or the Lenders the documentation and other information
theretofore requested in writing by the Administrative Agent or the Lenders at
least five (5) Business Days prior to the Effective Date that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the USA PATRIOT Act.
(ii)    At least five (5) days prior to the Effective Date, if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall deliver a Beneficial Ownership Certification to
each Lender who requests the same.
The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Banks of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02    Each Credit Event. The obligation of each Lender to make any
Loan, and of the Issuing Banks to issue or increase any Letter of Credit, is
subject to the satisfaction of the following conditions:




WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------





(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Loan or the date of issuance or increase of such Letter of Credit,
as applicable, except that (i) to the extent that such representations and
warranties specifically refer to an earlier date, such representations and
warranties shall be true and correct in all material respects as of such earlier
date, (ii) any representation and warranty that is qualified as to “materiality”
or “Material Adverse Effect” shall be true and correct in all respects.
(b)    At the time of and immediately after giving effect to such Loan or the
issuance or increase of such Letter of Credit, as applicable, no Default shall
have occurred and be continuing.
(c)    The Borrower shall have delivered a completed Borrowing Request or
application for a Letter of Credit, as applicable.
Each Loan and each issuance or increase of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in clauses (a) and (b) of this Section 4.02.

ARTICLE V    

AFFIRMATIVE COVENANTS
Until Payment in Full has occurred, each Loan Party executing this Agreement
covenants and agrees, jointly and severally with all of the Loan Parties, with
the Lenders that:

SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by the Accounting Firm (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(b)    within forty five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations, as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year and stockholders’ equity
and cash flows for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit B (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with the Financial
Covenants and compliance with Sections 6.04(c) and (d), and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
later of December 31, 2017 and the end date of the financial statements most
recently delivered pursuant to Section 5.01(a) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
(d)    as soon as available, but in any event within ninety (90) days after the
start of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower for such fiscal year (the “Projections”) in form
(but not substance) reasonably satisfactory to the Administrative Agent; and
(e)    promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent may reasonably request, on behalf of itself or any
Lender hereunder; or (ii) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” requirements under the USA PATRIOT Act or any
applicable anti-money laundering laws and the Beneficial Ownership Regulation.
Notwithstanding anything to the contrary in this Section 5.01, any documents
required to be delivered pursuant to Sections 5.01(a), (b), (c) and (d) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are filed for public availability
on the SEC’s Electronic Data Gathering and Retrieval System; provided, that the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the filing of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents upon written request by Administrative Agent.

SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
upon obtaining knowledge thereof:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that would reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$20 million;
(d)    the occurrence and nature of any Prohibited Transaction with respect to
any Plan, or a transaction the IRS or Department of Labor or any other
Governmental Authority is reviewing to determine whether a material Prohibited
Transaction might have occurred, in either case, that could reasonably be
expected to result in a Material Adverse Effect;
(e)    within two (2) Business Days (or such longer period as the Administrative
Agent may agree) after the occurrence thereof, any Loan Party entering into a
Swap Agreement or an amendment to a Swap Agreement, in each case, to the extent
such Swap Agreement relates to Secured Swap Obligations, together with copies of
all agreements evidencing such Swap Agreement or amendment;
(f)    any material notice provided to the holders of any Convertible Notes
along with a copy of such notice; and
(g)    any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section 5.02 (other than clause (e) above)
shall be accompanied by a statement of a Financial Officer or other executive
officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.03    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business; provided, that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04    Payment of Taxes. Each Loan Party will, and will cause each
Subsidiary to pay or discharge all material Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05    Maintenance of Properties; Insurance; Casualty and Condemnation.
(a)    Each Loan Party will, and will cause each Subsidiary to, (i) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and (ii) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
(b)    The Borrower will furnish to the Administrative Agent and the Lenders
prompt written notice of any casualty or other insured damage to any material
portion of the Collateral or the commencement of any action or proceeding for
the taking of any material portion of the Collateral or interest therein under
power of eminent domain or by condemnation or similar proceeding.

SECTION 5.06    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) permit any representatives
designated by the Administrative Agent or during the occurrence and continuance
of an Event of Default, any Lender (including employees of the Administrative
Agent, such Lender or any consultants, accountants, lawyers, appraisers and
field examiners retained by the Administrative Agent), upon reasonable prior
notice to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested; provided, that the
Borrower shall not be required to reimburse the Administrative Agent or any
Lender for the cost of more than one such visit during any year, except during
the occurrence and continuation of an Event of Default. The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Loan Parties’ assets for internal use by the Administrative Agent and the
Lenders. Notwithstanding anything to the contrary in this Section 5.06, neither
the Borrower nor any other Loan Party will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law or any binding agreement (not
entered into in contemplation of any request for disclosure or otherwise to
evade the disclosure requirements contained in this Section 5.06), or is subject
to attorney client privilege or that constitutes attorney work product (in each
case, as determined in good faith by legal counsel to any Loan Party and not in
contemplation of any request for disclosure or otherwise to evade the disclosure
requirements contained in this Section 5.06); it being understood that the
Borrower shall use its commercially reasonable efforts to communicate any
requested information in a way that would not violate the applicable law or
agreement or waive the applicable privilege.




WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------






SECTION 5.07    Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08    Use of Proceeds.
(a)    The proceeds of the Loans will be used for working capital and general
corporate purposes including Permitted Acquisitions. No part of the proceeds of
any Loan and no Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
(b)    The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto or (d) in any manner that would result in a
violation of any anti-money laundering laws or regulations.

SECTION 5.09    Additional Collateral; Further Assurances.
(a)    Subject to applicable law, the Borrower and each other Loan Party shall
cause each of its wholly-owned Material Domestic Subsidiaries formed or acquired
on or after the date of this Agreement in accordance with the terms of this
Agreement and each Subsidiary which hereafter becomes a Material Domestic
Subsidiary, in each case, to become a Loan Party, within thirty (30) days (or
such later date as the Administrative Agent may agree) after the date of such
formation or acquisition (or after the date on which such Subsidiary becomes a
Material Domestic Subsidiary, as applicable), by executing the Joinder Agreement
set forth as Exhibit C hereto (the “Joinder Agreement”). Upon execution and
delivery thereof, each such Person shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents.
(b)    Subject to applicable law, the Borrower and each other Loan Party shall
cause each of its wholly-owned Material Domestic Subsidiaries formed or acquired
after the date of this Agreement in accordance with the terms of this Agreement
and each Subsidiary who hereafter becomes a Material Domestic Subsidiary, in
each case, within thirty (30) days (or such later date as the Administrative
Agent may agree) after the date of such formation or acquisition (or after the
date on which such Subsidiary becomes a Material Domestic Subsidiary, as
applicable) to execute a joinder to the Security Agreement, pursuant to which
such Material Domestic Subsidiary shall grant Liens to the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, in any property of
such Loan Party which constitutes Collateral.
(c)    Subject to the foregoing clauses (a) and (b), the Borrower and each other
direct Material Domestic Subsidiary of a Loan Party will cause (i) 100% of the
issued and outstanding Equity Interests of each of its direct Domestic
Subsidiaries, other than a Domestic Subsidiary that is a Foreign Subsidiary
Holding Company, and (ii) 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary
that is a CFC (including any Subsidiary that becomes a CFC after the Effective
Date) and each Foreign Subsidiary Holding Company, in each case, directly owned
by the Borrower or another Loan Party to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent pursuant to the
terms and conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request.
(d)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and, to the extent required by the Security Agreement,
to ensure perfection and priority of the Liens created or intended to be created
by the Collateral Documents, all at the expense of the Loan Parties.
Notwithstanding the foregoing no Loan Party shall be required (i) to take any
such action if the Administrative Agent and the Borrower reasonably agree in
writing that the cost of obtaining such a security interest or perfection
thereof are excessive in relation to the benefit to the Lenders of the security
to be afforded thereby (ii) to authorize or file any document or registration in
a jurisdiction located outside of the United States or (iii) to take any action
with respect to any assets located outside of the United States.
(e)    As promptly as practicable, and in any event within the time periods
after the Effective Date specified in Schedule 5.09 (or such later date as the
Administrative Agent reasonably agrees to in writing), the Borrower shall
deliver, or cause to be delivered, the documents or take the actions specified
on Schedule 5.09.

SECTION 5.10    Anti-Corruption Laws and Sanctions. Each Loan Party shall
implement and maintain in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.11    Compliance with Environmental Laws. Each Loan Party shall comply
with all Environmental Laws applicable to its operations and properties; and
obtain and renew all material authorizations and permits required pursuant to
Environmental Law for its operations and properties, in each case in accordance
with Environmental Laws, except, in each case, to the extent failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

SECTION 5.12    Intellectual Property. Each Loan Party shall maintain adequate
licenses, patents, patent applications, copyrights, service marks, trademarks,
trademark applications, tradestyles and trade names to continue its business as
heretofore conducted by it or as hereafter conducted by it unless the failure to
maintain any of the foregoing could not reasonably be expected to have a
Material Adverse Effect on such Loan Party.

ARTICLE VI    

NEGATIVE COVENANTS
Until Payment in Full has occurred, the Loan Parties covenant and agree, jointly
and severally, with the Lenders that:

SECTION 6.01    Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
(a)    the Secured Obligations;
(b)    (i) Indebtedness existing on the date hereof and set forth on
Schedule 6.01 and (ii) extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided, that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or to any Subsidiary that is
a Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;
(d)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Obligations on the same terms as the Indebtedness so
Guaranteed is subordinated to the Obligations;
(e)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition
(including by way of any Permitted Acquisition) of any such assets or secured by
a Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness in accordance with clause (f)
hereof; provided, that, (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) (including any refinancing thereof permitted by clause (f))
shall not exceed $100 million at any time outstanding; provided, further, that
the amounts attributable to the HQ Leases shall not be included in the
calculation of the aggregate principal amount of Indebtedness set forth in
clause (ii) of the preceding proviso;
(f)    Indebtedness which represents an extension, refinancing, or renewal of
any of the Indebtedness described in clauses (b), (e) or (s) hereof; provided,
that, (i) the aggregate principal amount of such Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced plus the amount of
any interest, premiums or penalties required to be paid plus fees and expenses
associated therewith, (ii) any Liens securing such Indebtedness are not extended
to any additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated (or required to become obligated) with respect to repayment
of such Indebtedness is required to become obligated with respect thereto, (iv)
such extension, refinancing or renewal does not result in a shortening of the
average weighted maturity of the Indebtedness so extended, refinanced or
renewed, (v) the terms of any such extension, refinancing, or renewal (other
than pricing, premiums and optional prepayment or optional redemption
provisions) are not materially less favorable to the obligor thereunder than the
original terms of such Indebtedness, taken as a whole, and (vi) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Secured Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness;
(g)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case, incurred in the ordinary course of business;
(h)    Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations or
obligations in respect of letters of credit, surety bonds, bank guarantees or
similar instruments related thereto, in each case provided in the ordinary
course of business or in respect of judgments that do not constitute an Event of
Default;
(i)    Indebtedness or Guarantees of the Borrower or any Subsidiary in
connection with any Swap Agreement permitted under Section 6.06;
(j)    Indebtedness arising from customary agreements providing for
indemnification, adjustment of purchase price, earnout, deferred purchase price
or similar obligations in connection with acquisitions or dispositions of any
business or assets by or of the Borrower or any Subsidiary permitted hereunder
or from guaranties or letters of credit, surety bonds or performance bonds
securing the performance of the Borrower or any such Subsidiary pursuant to such
agreements, in connection with permitted Acquisitions or permitted dispositions
of any business or assets (including stock of a Subsidiary);
(k)    Judgments entered against the Borrower or any Subsidiary to the extent
not constituting an Event of Default;
(l)    Indebtedness or Guarantees incurred in the ordinary course of business in
connection with Banking Services and other cash pooling, netting and cash
management arrangements consisting of overdrafts or similar arrangements;
(m)    Indebtedness of Foreign Subsidiaries; provided, that the aggregate
outstanding principal amount of such Indebtedness shall not exceed $10 million
(or the equivalent thereof outstanding at such time) at any time;
(n)    Indebtedness owed to sellers constituting consideration for Permitted
Acquisitions;
(o)    Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by Borrower or any of its Subsidiaries, in each case as the
result of a Permitted Acquisition; provided, that (i) such Indebtedness existed
at the time such Person became a Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof and (ii) (x)
such Indebtedness incurred in connection with any single Permitted Acquisition
shall not exceed $10 million and (y) the aggregate amount of such Indebtedness
permitted to be incurred shall under this clause (o) not exceed $30 million;
(p)    Indebtedness of the Borrower or any Subsidiary in connection with any
Guarantees given by them, or any letters of credit or bank guarantees issued by
any bank or financial institution, in favor of any Governmental Authority to
secure the payment of Taxes owed by the Borrower or any Subsidiary to such
Governmental Authorities;
(q)    Indebtedness of the Borrower or any Subsidiary owed to sublessees in
respect of security deposits or advances held by the Borrower or any Subsidiary
in connection with the subletting sublessees of any leasehold interests of the
Borrower or any Subsidiary;
(r)    Indebtedness in respect of the Convertible Notes in an aggregate
principal amount not to exceed $345 million;
(s)    unsecured Indebtedness of the Borrower; provided, that (i) after giving
effect to the incurrence thereof, on a pro forma basis, the Total Net Leverage
Ratio for the most recently ended Reference Period for which financial
statements have been (or were required to be) delivered to the Administrative
Agent is not more than 4.00 to 1.00, (ii) the final maturity of any such
unsecured Indebtedness shall be no earlier than ninety (90) days following the
latest Maturity Date at the time of incurrence, (iii) such Indebtedness shall
not be guaranteed by any Person that is not a Loan Guarantor, (iv) such
Indebtedness shall not include any amortization, (v) at the time of incurrence,
issuance or obtainment of such Indebtedness no Event of Default has occurred and
is continuing or would immediately result therefrom, (vi) to the extent
subordinated, such unsecured Indebtedness shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent and
(vii) the terms and conditions of such Indebtedness (other than pricing,
premiums and optional prepayment or optional redemption provisions) are, when
taken as a whole (A) substantially identical to or (B) not materially more
favorable to the lenders or holders providing such Indebtedness than those
applicable to this Agreement or other provisions applicable only to periods
after the Maturity Date in effect at the time of incurrence, issuance or
obtainment of such Indebtedness;
(t)    Indebtedness in respect of letters of credit or bankers’ acceptances
supporting facility leases;
(u)    Indebtedness representing installment insurance premiums owing in the
ordinary course of business; and
(v)    other Indebtedness in an aggregate principal amount not exceeding $40
million at any time outstanding.

SECTION 6.02    Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided, that (i)
such Lien shall not apply to any other property or asset of the Borrower or such
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(d)    any Lien existing on any property or asset prior to the acquisition
thereof (including by way of any Permitted Acquisition) by the Borrower or any
Subsidiary or existing on any property or asset of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary; provided, that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided, that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 110% of
the cost of acquiring, constructing or improving such fixed or capital assets
and (iv) such security interests shall not apply to any other property or assets
of the Borrower or Subsidiary;
(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
(g)    Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
(h)    Liens arising by operation of law under Article 2 of the Uniform
Commercial Code in favor of a reclaiming seller of goods or buyer of goods;
(i)    broker’s Liens, bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by the Borrower or any Subsidiary, in each case,
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, including any such Liens or rights of setoff
securing amounts owing in the ordinary course of business to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements;
(j)    non-exclusive licenses of intellectual property or an assignment of, the
right to commercialize intellectual property (including the rights to make, have
made, use, sell, offer for sale and import intellectual property and any
associated goodwill) and other licenses, sub-licenses and other similar
encumbrances incurred in the ordinary course of business that do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower or any Subsidiary;
(k)    Liens on assets of Foreign Subsidiaries to secure Indebtedness of such
Foreign Subsidiaries permitted under Section 6.01(m);
(l)    Liens consisting of restricted cash balances not exceeding $20 million at
any time to secure merchant credit card processing and similar services in the
ordinary course of business;
(m)    Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements not otherwise prohibited hereunder with the Borrower or
any other Subsidiary in the ordinary course of business;
(n)    Liens on cash collateral to secure obligations of Borrower or any
Subsidiary under any Swap Agreement (other than Swap Agreement Obligations)
permitted under Section 6.06, so long as the aggregate amount of such cash
collateral does not, as of any date of determination, exceed $35 million;
(o)    Liens deemed to exist in connection with the sale or transfer of any
assets in a transaction not prohibited hereunder, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(p)    in the case of any Joint Venture, any put and call arrangements related
to its Equity Interests set forth in its organizational documents or any related
Joint Venture or similar agreement;
(q)    Liens securing Indebtedness to finance insurance premiums owing in the
ordinary course of business to the extent such financing is not prohibited
hereunder;
(r)    Liens on cash or Cash Equivalents constituting earnest money deposits
made by the Borrower or any Subsidiary in connection with any letter of intent
or purchase agreement for a Permitted Acquisition; and
(s)    other Liens in an aggregate amount not exceeding $15 million at any time
outstanding.
Notwithstanding anything herein to the contrary, neither the Borrower nor any of
its Subsidiaries shall permit any consensual Lien in respect of any of its owned
real property.

SECTION 6.03    Fundamental Changes.
(a)    No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Subsidiary of
the Borrower may merge into the Borrower in a transaction in which the Borrower
is the surviving corporation, (ii) any Subsidiary may merge into any Loan Party
in a transaction in which the surviving entity is a Loan Party, (iii) any Person
may merge into any Loan Party or any of its Subsidiaries in connection with a
Permitted Acquisition or any Investment permitted under Section 6.04 so long as,
in the case of a merger involving any Loan Party, such Loan Party is the
surviving entity (or the surviving entity becomes a Loan Party in accordance
with this Agreement), (iv) any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to another Subsidiary, (v) any
Subsidiary that is not a Loan Party may merge into any other Subsidiary that is
not a Loan Party and (vi) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and its Subsidiaries, and is not materially
disadvantageous to the Lenders; provided, that any such merger involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.04. Notwithstanding
the foregoing, any Disposition permitted by Section 6.05 shall be permitted
under this Section 6.03 (including any Disposition by way of merger or
consolidation of a Subsidiary into another Person).
Notwithstanding anything to the contrary in the foregoing, each Loan Party and
each of its Subsidiaries shall be permitted to enter into an agreement to effect
any transaction of merger or consolidation that is not otherwise permitted under
this Section 6.03 at a future time; provided, that such agreement shall be
conditioned on (i) obtaining requisite approvals permitting the respective
transaction (and any related financing or other transactions) in accordance with
the requirements of Section 9.02 or (ii) Payment in Full.
(b)    No Loan Party will, nor will it permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses which are, in the good faith judgment of the Borrower,
similar, complementary or substantially related thereto or are reasonable
extensions thereof.
(c)    The Borrower will not change its fiscal year which currently ends on
December 31 of each year.

SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (each such action, an “Investment”), except:
(a)    investments in cash and Cash Equivalents;
(b)    investments in existence on the date of this Agreement and described in
Schedule 6.04 and any modification, replacement, renewal, reinvestment or
extension thereof; provided, that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 6.04;
(c)    investments by the Borrower and its Subsidiaries in the capital stock of
their respective Subsidiaries; provided, that the aggregate amount of
investments (together with the aggregate amount of loans and advances described
in Section 6.04(d) (excluding any amounts relating to the processing of payments
on the Borrower’s and its Subsidiaries’ payments platform and any intercompany
accounts payable in connection therewith) and amounts described in clause (h) of
the definition of “Permitted Acquisition”), as of any date of determination,
made by the Borrower or the other Loan Parties in the capital stock of their
respective Subsidiaries who are not Loan Parties does not at any time exceed an
amount equal to $75 million (with the amount of any such investments being the
original cost of such investment, less all repayments, returns, dividends and
distributions, in each case received in cash in respect of such investment and
less all liabilities effectively assumed by a person other than any Loan Party
or any Subsidiary thereof in connection with the sale of any such investment);
(d)    loans or advances made by the Borrower or any of its Subsidiaries to the
Borrower or any other Subsidiary; provided, that the aggregate amount of loans
and advances, excluding any amounts relating to the processing of payments on
the Borrower’s and its Subsidiaries’ payments platform and any intercompany
accounts payable in connection therewith, together with the aggregate amount of
investments described in Section 6.04(c) and amounts described in clause (h) of
the definition of “Permitted Acquisition”, made by the Borrower or the other
Loan Parties to Subsidiaries who are not Loan Parties that are at any time
outstanding does not, as of any date of determination, exceed an amount equal to
$75 million;
(e)    Guarantees constituting Indebtedness permitted by Section 6.01 and
guarantees of ordinary course commercial obligations not constituting
Indebtedness;
(f)    (i) Permitted Acquisitions and (ii) Investments of any Person in
existence at the time such Person becomes a Subsidiary; provided, that such
Investment was not made in connection with or anticipation of such Person
becoming a Subsidiary and any modification, replacement, renewal or extension
thereof;
(g)    loans and advances to employees of the Borrower or any Subsidiaries in
the ordinary course of business to finance the purchase of Equity Interests of
the Borrower in an aggregate amount for the Borrower and its Subsidiaries not to
exceed $5 million at any time outstanding;
(h)    investments received in connection with the bankruptcy or reorganization
of any Person or in settlement of obligations of, or disputes with, any Person
arising in the ordinary course of business;
(i)    Swap Agreements permitted by Section 6.06 and Permitted Equity
Derivatives;
(j)    investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;
(k)    to the extent constituting investments, performance guarantees of
obligations of the Borrower’s Subsidiaries in the ordinary course of business;
(l)    other Investments by the Borrower or any of its Subsidiaries so long as,
(A) no event of Default has occurred and is continuing or would result therefrom
and (B) after giving effect thereto on a pro forma basis, the Senior Secured Net
Leverage Ratio for the most recently ended Reference Period for which financial
statements have been (or were required to be) delivered to the Administrative
Agent is not more than 2.75 to 1.00;
(m)    Investments made as a result of the receipt of non-cash consideration
from Disposition, of any asset in compliance with Section 6.05;
(n)    Investments in Joint Ventures or non-Loan Parties in an aggregate amount
for all Investments under this clause (n) not exceeding $25 million;
(o)    payroll, travel and similar advances to directors and employees of the
Borrower or any Subsidiary to cover matters that are expected at the time of
such advances to be treated as expenses of the Borrower or such Subsidiary for
accounting purposes and that are made in the ordinary course of business;
(p)    Investments consisting of intercompany balances under that certain cost
sharing agreement between the Borrower and Etsy Ireland UC entered into in
January 2015, in connection with the development, marketing and operation of the
Etsy marketplace; and
(q)    in addition to investments otherwise expressly permitted by this Section
6.04, investments, loans and advances by the Borrower or any of its Subsidiaries
in an aggregate amount (valued at cost) not to exceed $35 million during the
term of this Agreement.

SECTION 6.05    Asset Dispositions; Sale and Leaseback Transactions.
(a)    No Loan Party will, nor will it permit any Subsidiary to, make any
Disposition except:
(i)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(ii)    Dispositions of inventory in the ordinary course of business;
(iii)    non-exclusive licenses of intellectual property or an assignment of,
the right to commercialize intellectual property (including the rights to make,
have made, use, sell, offer for sale and import intellectual property and any
associated goodwill) and other licenses, sub-licenses and other similar
arrangements entered into in the ordinary course of business;
(iv)    Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(v)    Dispositions of property by Borrower to any Subsidiary and by any
Subsidiary to Borrower or any other Subsidiary; provided, that if such property
is subject to any Lien under any Collateral Document prior to any such
Disposition, such property shall remain subject to valid and perfected Liens
under the Collateral Documents after such Disposition;
(vi)    Dispositions permitted by Sections 6.03, 6.04, 6.05(b), 6.07 and 6.08;
(vii)    Dispositions of overdue accounts receivable solely in connection with
the collection or compromise thereof;
(viii)    Dispositions pursuant to operating leases (not in connection with any
sale and leaseback transactions or other Capital Lease Obligations) entered into
in the ordinary course of business;
(ix)    Dispositions of property and assets subject to condemnation and casualty
events;
(x)    Dispositions of cash and Cash Equivalents in the ordinary course of
business; and
(xi)    Dispositions by Borrower and any Subsidiary not otherwise permitted
under this Section 6.05(a); provided, that (A) at the time of such Disposition,
no Default shall exist or would result from such Disposition and (B) the
aggregate fair market value of all property Disposed of in reliance on this
subclause (xi) in any fiscal year (or in the case of any Disposition for which
the fair market value cannot reasonably be determined, the aggregate purchase
price therefor) shall not exceed $15 million;
provided, however, that any Disposition pursuant to Section 6.05(a)(i) through
(a)(iv), Section 6.05(a)(vi) (except insofar as it relates to any transaction
solely between the Borrower and any Subsidiary or Section 6.07),
Section 6.05(a)(vii) (except to the extent determined by the applicable Person
making such Disposition in good faith to be appropriate in accordance with its
usual practice) and Section 6.05(a)(xi) shall be for fair market value (or, in
respect of Section 6.05(a)(xi), where the fair market value cannot




WEIL:\96885105\13\35899.0599

--------------------------------------------------------------------------------





reasonably be determined, such disposition shall otherwise be in accordance with
the terms of Section 6.05(a)(xi)).
(b)    No Loan Party will, nor will it permit any Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any owned
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any newly acquired
fixed or capital assets by the Borrower or any Subsidiary that is made for cash
consideration in an amount not less than the purchase price of such fixed or
capital asset and is consummated within ninety (90) days after the completion of
the acquisition or construction of such fixed or capital asset.

SECTION 6.06    Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks (including foreign currency exchange risks) to
which the Borrower or any Subsidiary has actual or reasonably anticipated
exposure (other than those in respect of Equity Interests of the Borrower or any
of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary, and (c) Permitted Equity Derivatives.

SECTION 6.07    Restricted Payments; Prepayments of Junior Debt.
(a)    No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:
(i)    (A) the Borrower may declare and pay dividends with respect to its common
stock payable solely in additional shares of its common stock, and, with respect
to its preferred stock, payable solely in additional shares of such preferred
stock or in shares of its common stock, and (B) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests;
(ii)    Restricted Payments (including through the purchase of Permitted Equity
Derivatives), so long as (A) no Event of Default has occurred and is continuing
or would result therefrom and (B) after giving effect thereto on a pro forma
basis (in the case of Permitted Equity Derivatives, measured at the time such
Permitted Equity Derivative is purchased), the Senior Secured Net Leverage Ratio
for the most recently ended Reference Period for which financial statements have
been (or were required to be) delivered to the Administrative Agent is not more
than 2.50 to 1.00;
(iii)    issuances of Equity Interests to sellers of Permitted Acquisitions in
satisfaction of obligations of the type described in Section 6.01(j);
(iv)    the purchase of any Permitted Equity Derivatives in connection with the
issuance of any Convertible Debt permitted under Section 6.01 (and the
replacement of any such Permitted Equity Derivatives); provided, that the
purchase price for such Permitted Equity Derivatives, net of any proceeds
relating to any concurrent sale or termination of any Permitted Equity
Derivatives, in respect of any such Convertible Debt does not exceed the net
cash proceeds from such issuance of Convertible Debt;
(v)    the settlement or termination of any Permitted Equity Derivatives;
provided, that the entry into such Permitted Equity Derivative was not
prohibited by this Agreement;
(vi)    cash payment, in lieu of issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of the Borrower or a Subsidiary;
(vii)    repurchases of Equity Interests deemed to occur upon the exercise of
stock options, warrants or other convertible or exchangeable securities if such
Equity Interests represents a portion of the exercise, conversion or exchange
price thereof and repurchases of Equity Interests deemed to occur upon the
withholding of a portion of the Equity Interests granted or awarded to a current
or former officer, director, employee or consultant to pay for the taxes payable
by such Person upon such grant or award (or upon vesting thereof); and
(viii)    the Borrower may repurchase, redeem, retire or otherwise acquire for
value Equity Interests (including any stock appreciation rights in respect
thereof) of the Borrower from current or former employees, officers, directors
or consultants; provided, that the aggregate annual cash payments in respect of
such repurchases, redemptions, retirements and acquisitions shall not exceed $10
million in any fiscal year.
(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Junior Debt, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Junior Debt, except:
(i)    payment of regularly scheduled interest, expenses and indemnities as and
when due in respect of any Junior Debt permitted under Section 6.01;
(ii)    refinancings of any Junior Debt to the extent permitted by Section
6.01(f);
(iii)    purchases and other payments of any Junior Debt made solely with the
proceeds or in the form of Equity Interests of the Borrower together with cash
for any fractional shares and cash for any accrued but unpaid interest and any
premium payable in connection therewith;
(iv)    cash settlement upon any conversion of Convertible Debt in accordance
with the terms thereof in an aggregate amount not to exceed the principal amount
thereof; and
(v)    purchases, redemptions and other payments of any Junior Debt, so long as
(A) no Event of Default has occurred and is continuing or would result therefrom
and (B) after giving effect thereto on a pro forma basis, the Senior Secured Net
Leverage Ratio for the most recently ended Reference Period for which financial
statements have been (or were required to be) delivered to the Administrative
Agent is not more than 2.50 to 1.00.

SECTION 6.08    Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
Subsidiary not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 6.07, (d) reasonable and customary director, officer and
employee compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans), indemnification
arrangements, (e) severance and reimbursement of reasonable and documented costs
paid to members of the board of directors of any Loan Party or any of its
Subsidiaries and (f) transactions described in Schedule 6.08.

SECTION 6.09    Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; except for: (i) such encumbrances or
restrictions existing under or by reason of applicable law or any Loan Document;
(ii) restrictions and conditions existing on the date hereof identified on
Schedule 6.09 (but not including any amendment or modification materially
expanding the scope of any such restriction or condition); (iii) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or other property pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or other property that is to be sold and
such sale is permitted hereunder; (iv) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness; (v) customary provisions in leases and other contracts restricting
the assignment thereof; (vi) customary restrictions contained in any licenses;
(vii) without affecting the Loan Parties’ obligations under Section 5.09,
customary provisions in the organizational documents of a Person or asset sale
or stock sale agreements or similar agreements which restrict the transfer of
ownership in such Person; (viii) in the case of any joint venture permitted
hereunder with a Person that is not a Loan Party, restrictions in such Person’s
organizational documents or pursuant to any joint venture agreement or
stockholders agreement solely to the extent of the Equity Interests of or
property held in the subject joint venture; (ix) restrictions imposed by any
holder of a Lien permitted by Section 6.02 restricting the transfer of the
property subject thereto; (x) without affecting the Loan Parties’ obligations
under Section 5.09, any agreement in effect at the time a Person becomes a
Subsidiary of the Borrower (including any amendments thereto that are otherwise
permitted by the Loan Documents and that are no more materially restrictive with
respect to such encumbrances and restrictions than those prior to such amendment
or refinancing), so long as such agreement was not entered into in connection
with or in contemplation of such person becoming a Subsidiary of Borrower and
imposes restrictions only on such Person and its assets; (xi) restrictions on
cash or other deposits required by suppliers or landlords under contracts
entered into in the ordinary course of business; (xii) without affecting the
Loan Parties’ obligations under Section 5.09, restrictions imposed solely on
Foreign Subsidiaries pursuant to any Swap Agreement entered into by the Borrower
or any Subsidiary and permitted pursuant to Section 6.06; or (xiii) customary
restrictions or conditions pursuant to any Indebtedness incurred pursuant to
Section 6.01(s).

SECTION 6.10    Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary (a) to, amend, modify or waive any of its rights under its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, (b) to voluntarily amend,
voluntarily modify or waive any provision of any documentation relating to any
Convertible Notes or (c) to, amend, modify or waive any provisions of any Junior
Debt, in each case of the foregoing (a) through (c), to the extent any such
amendment, modification or waiver would be materially adverse to the rights or
remedies of the Administrative Agent or the Lenders under the Loan Documents.

SECTION 6.11    Financial Covenants.
(a)    Senior Secured Net Leverage Ratio. The Loan Parties will not permit the
Senior Secured Net Leverage Ratio, determined for the Reference Period ending on
the last day of each fiscal quarter, to be more than 3.00 to 1.00; provided,
that at the election of the Borrower and upon notice to the Administrative
Agent, the maximum Senior Secured Net Leverage Ratio permitted under this
Section 6.11 shall be increased to 3.50 to 1.00 as of the end of a Specified
Quarter and the three consecutive fiscal quarters ending immediately following
such Specified Quarter (the “Adjusted Covenant Period”) (it being understood and
agreed that following the end of the Adjusted Covenant Period, the maximum
Senior Secured Net Leverage Ratio permitted under this Section 6.11 shall revert
to 3.00 to 1.00 as of the end of each subsequent fiscal quarter until another
Adjusted Covenant Period (if any) occurs pursuant to the terms and conditions
described in this Section 6.11); provided, further, that (i) there shall only be
two (2) Adjusted Covenant Periods during the term of this Agreement and (ii)
there shall be at least two (2) full fiscal quarters between Adjusted Covenant
Periods.
(b)    Interest Coverage Ratio. The Loan Parties will not permit the Interest
Coverage Ratio, determined for the Reference Period ending on the last day of
each fiscal quarter, to be less than 2.50 to 1.00.

ARTICLE VII    

EVENTS OF DEFAULT
If any of the following events (each an “Event of Default”) shall occur and be
continuing:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made (unless, in the case of any such
representation and warranty made pursuant to Section 3.13 of this Agreement or
Section 3.1 of the Security Agreement, such misstatement was made with respect
to Collateral having a book value not exceeding $2 million);
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to maintaining a
Loan Party’s existence), 5.08, 5.09(a) or 5.09(b) or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article VII) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after the earlier of any Loan Party’s knowledge of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender);
(f)    any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable beyond any
applicable grace period;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided, that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness (ii) with respect to any Material Indebtedness
consisting of Swap Agreements, termination events or equivalent events pursuant
to the terms of such Swap Agreements and not as a result of any default
thereunder by the Borrower or any of its Subsidiaries, (iii) any conversion of
exchange of any Convertible Debt and any conversion or exchange trigger that
results in such Convertible Debt becoming convertible or exchangeable, as
applicable and (iv) to the extent repaid in full upon consummation of the
related Permitted Acquisition, any Specified Material Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Material Foreign Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Material Foreign Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days (or ninety (90) days in
the case of any Material Foreign Subsidiary) or an order or decree approving or
ordering any of the foregoing shall be entered;
(i)    any Loan Party or any Material Foreign Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article VII, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Material
Foreign Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $20 million (not paid or fully covered by insurance company as to
which the relevant insurance company has acknowledged coverage) shall be
rendered against any Loan Party, any Subsidiary of any Loan Party or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party or any Subsidiary of any Loan Party to enforce any
such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
aggregate liability of the Borrower and its Subsidiaries in excess of $20
million;
(m)    a Change in Control shall occur;
(n)    the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty or any Loan Guarantor shall deny that it
has any further liability under the Loan Guaranty to which it is a party, or
shall give notice to such effect;
(o)    (i) any Collateral Document shall for any reason fail to create a valid
and perfected first priority security interest in any Collateral purported to be
covered thereby (other than with respect to Collateral collectively having a
book value not exceeding $2 million), except (A) as permitted by the terms of
any Collateral Document or other Loan Document or (B) as a result of the
Administrative Agent’s failure to (1) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Documents, or (2) file Uniform Commercial Code continuation
statements, (ii) any material provision of any Collateral Document shall fail to
remain in full force or effect or (iii) any action shall be taken by any Loan
Party to discontinue or to assert the invalidity or unenforceability of any
Collateral Document; or
(p)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article VII, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC.

ARTICLE VIII    

THE ADMINISTRATIVE AGENT

SECTION 8.01    Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Banks hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The provisions of this
Article VIII are solely for the benefit of the Administrative Agent and the
Lenders (including the Issuing Bank), and the Loan Parties shall not have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

SECTION 8.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Loan Parties
or any Subsidiary of a Loan Party or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

SECTION 8.03    Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct as determined by a final nonappealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “lead arranger,” “bookrunner” or
other similar term shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

SECTION 8.04    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05    Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

SECTION 8.06    Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a commercial bank or an Affiliate of any such bank. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided, that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided, that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

SECTION 8.07    Non-Reliance. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

SECTION 8.08    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.
(a)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
(b)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender (and other Secured Party by its
acceptance of the benefits of the Loan Documents) authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender (and other
Secured Party by its acceptance of the benefits of the Loan Documents) agrees
that no Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

SECTION 8.09    Lenders Not Subject to ERISA. Each Lender as of the Effective
Date represents and warrants to the Administrative Agent, the Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, for the
benefit of the Borrower or any other Loan Party, that such Lender is not and
will not be (a) an employee benefit plan subject to Title I of ERISA, (b) a plan
or account subject to Section 4975 of the Code; (c) an entity deemed to hold
“plan assets” of any such plans or accounts for purposes of ERISA or the Code;
or (d) a “governmental plan” within the meaning of ERISA.

ARTICLE IX    

MISCELLANEOUS

SECTION 9.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:
(i)    if to any Loan Party, to the Borrower at:
Etsy, Inc.
117 Adams St.
Brooklyn, NY 11201
Attention: Rachel Glaser, Chief Financial Officer
Cc: Denny Price VP, Tax and Treasury
E-mail Address: rglaser@etsy.com; denny@etsy.com


with a copy to:

Cooley LLP
101 California Street, 5th Floor
San Francisco, CA 94111
Attention: Gian-Michele a Marca
E-mail Address: gmamarca@cooley.com
Fax Number: (415) 693-2222
(ii)    if to the Administrative Agent or to Citi, in its capacity as Issuing
Bank or Swingline Lender, to Citibank, N.A. at:

Citibank, N.A.
153 East 53rd Street, 21st Floor
New York, NY 10022
Attention: Krystal Gracier
E-mail Address: Krystal.Gracier@citi.com
with a copy to:

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10036
Attention: Daniel S. Dokos
E-mail Address: Daniel.Dokos@weil.com
Fax Number: (212) 310-8007
(iii)    if to any other Lender, to it at its address, e-mail address or fax
number set forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent; provided, that if not given during normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient or (iii) delivered
through Electronic Systems to the extent provided in clause (b) below shall be
effective as provided in such clause (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided, that the foregoing shall not apply to
notices pursuant to Article II or to compliance and no Event of Default
certificates delivered pursuant to Section 5.01(d) unless otherwise agreed by
the Administrative Agent and the applicable Lender. Each of the Administrative
Agent and the Borrower (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by Electronic
Systems pursuant to procedures approved by it; provided, that approval of such
procedures may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, such notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement); provided, that if not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor; provided, that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.
(c)    Any party hereto may change its address, fax number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto.
(d)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s, or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section 9.01, including
through an Electronic System.

SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Swingline Lender,
any Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, any Swingline Lender, the Issuing
Banks and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by clause (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
(including any Swingline Loan) or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
(b)    Except as provided in Section 2.22 (with respect to any commitment
increase), neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided, that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender), (iii) postpone any scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any date for
the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender), (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (v) change any of the provisions of this Section 9.02 or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender), (vi) change Section 2.20, without the consent of each Lender
(other than any Defaulting Lender), (vii) release any Loan Guarantor from its
obligation under its Loan Guaranty (except as otherwise expressly permitted
herein or in the other Loan Documents), without the written consent of each
Lender (other than any Defaulting Lender) or (viii) except as provided in
clauses (c) and (d) of this Section 9.02 or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, Swingline Lenders or
the Issuing Banks hereunder without the prior written consent of the
Administrative Agent, Swingline Lenders or the Issuing Banks, as the case may be
(it being understood that any change to Section 2.20 shall require the consent
of the Administrative Agent and the Issuing Banks). The Administrative Agent may
also amend the Commitment Schedule to reflect assignments entered into pursuant
to Section 9.04
(c)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Subsidiary, (iii) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided, that the Administrative Agent may, in its discretion, release its
Liens on Collateral valued in the aggregate not in excess of $1 million during
any calendar year without the prior written authorization of the Required
Lenders (it being agreed that the Administrative Agent may rely conclusively on
one or more certificates of the Borrower as to the value of any Collateral to be
so released, without further inquiry). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral. Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided, that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency. A copy of any such amendment, modification or
supplement shall be promptly delivered by the Administrative Agent to each
Lender.
(f)    From time to time, upon the Borrower’s request, the Lenders party hereto
may agree to amend this Agreement to implement the ability for the Borrower to
borrow in currencies (other than Dollars) and other modifications related
thereto; provided, that (i) any such modifications shall be subject to the
current policies and procedures of each such Lender and (ii) each Lender may
elect to approve such changes in its sole discretion (it being understood that
no such additional currencies will be added without the approval of each
Lender).

SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent, the Lead Arranger and their
respective Affiliates, including the reasonable and documented fees, charges and
disbursements of one outside counsel and one local counsel in each relevant
jurisdiction for the Administrative Agent and Lead Arranger (and, solely in the
case of an actual or perceived conflict of interest, one additional counsel
(and, if reasonably necessary, one firm of local counsel in each relevant
jurisdiction) and any other counsel retained with the Borrower’s consent, such
consent not to be unreasonably withheld or delayed), in connection with the
syndication and distribution (including, without limitation, via the internet or
through an Electronic System) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, Swingline Lenders,
any Issuing Bank or any Lender, including the fees, charges and disbursements of
any outside counsel for the Administrative Agent, Swingline Lenders, any Issuing
Bank or any Lender, in connection with the enforcement, collection or protection
of its rights in connection with the Loan Documents, including its rights under
this Section 9.03, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrower under this Section 9.03
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with:
(i)    taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;
(ii)    sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
(iii)    forwarding loan proceeds, collecting checks and other items of payment,
and costs and expenses of preserving and protecting the Collateral.
All of the foregoing costs and expenses may be charged to the Borrower as Loans
or to another deposit account, all as described in Section 2.18(c).
(b)    The Borrower shall indemnify the Administrative Agent, Swingline Lenders,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses (except for taxes, which shall be
covered by Section 2.17), including the reasonable and documented fees, charges
and disbursements of one counsel for all Indemnitees (and, if reasonably
necessary, a single local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction and, solely in the case of an actual or perceived conflict
of interest, one additional counsel (and, if reasonably necessary, one firm of
local counsel in each relevant jurisdiction) to each group of affected
Indemnitees similarly situated taken as a whole and any other counsel retained
with the Borrower’s consent, such consent not to be unreasonably withheld or
delayed), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan (including any Swingline Loan) or Letter of Credit or the use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
any dispute solely among Indemnitees and does not involve any act or omission by
any Loan Party or any of their Subsidiaries (other than claims against the
Administrative Agent, Swingline Lenders and Issuing Banks in their respective
capacities as such). This Section 9.03 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under clause (a) or
(b) of this Section 9.03, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Bank in its capacity
as such.
(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee for any damages arising
from the use by unintended recipients of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except as determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
(e)    No Indemnitee nor any Loan Party shall be liable on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan (including any
Swingline Loan) or Letter of Credit or the use of the proceeds thereof;
provided, that nothing in this clause (e) shall relieve any Loan Party of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.
(f)    All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

SECTION 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
Swingline Lenders, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrower; provided, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
(B)    the Administrative Agent;
(C)    the Swingline Lenders; and
(D)    the Issuing Banks.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans (including any Swingline Loans), the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5 million unless each of the Borrower and the Administrative Agent
otherwise consent; provided, that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and the tax forms required by Section 2.17(f);
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 9.04.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices located in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts (and stated interest) of the Loans, LC
Disbursements and other Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
any applicable electronic platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee and tax forms referred to
in clause (b) of this Section 9.04 and any written consent to such assignment
required by clause (b) of this Section 9.04, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided, that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank of the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including any Swingline Loans) owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations (C) the Borrower, the Administrative Agent, the Swingline
Lenders, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) such Lender shall have provided the
Borrower with prior written notice of any such participation. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required of Lenders
(including for this purpose, such Participant) under Section 2.17(f) shall be
delivered by the Participant solely to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant (1) agrees to be subject to
the provisions of Sections 2.18 and 2.19 as if it were an assignee under clause
(b) of this Section 9.04; and (2) shall not be entitled to receive any greater
payment under Section 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans, LC Disbursements or other Obligations under
this Agreement or any other Loan Document (the “Participant Register”);
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Commitments,
Loans, Letters of Credit or its other Obligations under any Loan Document) to
any Person (other than the Borrower to the extent required in clause (D) of the
proviso to clause (c) above) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or such Loan Guarantor against any of and all the Secured Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The applicable Lender shall notify the Borrower and the Administrative Agent of
such setoff or application; provided, that any failure to give or any delay in
giving such notice shall not affect the validity of any such setoff or
application under this Section 9.08. The rights of each Lender under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the laws
of the State of New York.
(b)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party hereto agrees that the Administrative Agent and the
Secured Parties retain the right to bring proceedings against any Loan Party in
the courts of any other jurisdiction solely in connection with the exercise of
any rights under any Collateral Document. Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
(c)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section 9.09. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ respective officers, directors, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the transactions contemplated hereby and are
informed of the confidential nature of such information, (b) upon the request or
demand of any regulatory authority having jurisdiction over it or any of its
Affiliates (in which case (except with respect to any audit or examination
conducted by bank accountants or any bank or other regulatory authority
exercising examination or regulatory authority), it, to the extent practicable
and permitted by law, rule or regulation, agrees to inform the Borrower promptly
thereof), (c) pursuant to the order of any court or administrative agency, in
any pending legal, judicial or administrative proceeding or as otherwise
required by applicable law or regulation or as requested by a governmental
authority (in which case (except with respect to any audit or examination
conducted by bank accountants or any bank or other regulatory authority
exercising examination or regulatory authority), it, to the extent practicable
and permitted by law, rule or regulation, agrees to inform the Borrower promptly
thereof), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
9.12 or otherwise reasonably acceptable to the Borrower, to (i) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (and any of their respective
advisors) or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the consent of the Borrower, (h) to holders of Equity
Interests in the Borrower, (i) to the extent that such information is
independently developed by it or its Affiliates, in each case, so long as not
based on information obtained in a manner that would otherwise violate this
Section 9.12, (j) for purposes of establishing a “due diligence” defense, (k) to
ratings agencies or (l) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 9.12, or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section 9.12, “Information” means all information received
from the Borrower relating to the Borrower or their business, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided, that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, no Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

SECTION 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.15    Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

SECTION 9.16    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.17 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured (all such liabilities, the “Covered Liabilities”), may be
subject to the Write-Down and Conversion Powers and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers to any such
Covered Liability arising hereunder which may be payable to it by any Lender
that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such Covered Liability,
including, if applicable:
(i)    A reduction in full or in part or cancellation of any such Covered
Liability;
(ii)    A conversion of all, or a portion of, such Covered Liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement or any other Loan Document; or
(iii)    The variation of the terms of such Covered Liability in connection with
the exercise of the Write-Down and Conversion Powers.

ARTICLE X    

LOAN GUARANTY

SECTION 10.01    Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees and expenses paid or incurred by the Administrative Agent, the
Issuing Banks and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, the Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”; provided, however, that the
definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

SECTION 10.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor, or any other Person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03    No Discharge or Diminishment of Loan Guaranty.
(a)    Except as otherwise provided for herein, to the fullest extent permitted
by applicable law, the obligations of each Loan Guarantor hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to each affected Lender), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
the Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party, or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, any Issuing
Bank, any Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.
(b)    To the fullest extent permitted by applicable law, the obligations of
each Loan Guarantor hereunder are not subject to any defense or setoff,
counterclaim, recoupment, or termination whatsoever by reason of the invalidity,
illegality, or unenforceability of any of the Guaranteed Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.
(c)    Further, to the fullest extent permitted by applicable law, the
obligations of any Loan Guarantor hereunder are not discharged or impaired or
otherwise affected by: (i) the failure of the Administrative Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of the Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other Obligated
Party liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Administrative Agent, any Issuing Bank or any Lender with respect
to any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of the Guaranteed Obligations).

SECTION 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

SECTION 10.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks and the
Lenders.

SECTION 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks and the Lenders are in possession of this Loan
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent nor any Issuing Bank nor any Lender shall have
any duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08    Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of the
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (o) of Article
VII hereof as a result of any such notice of termination.

SECTION 10.09    [Section intentionally omitted].

SECTION 10.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

SECTION 10.11    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.

SECTION 10.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

SECTION 10.13    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party or Loan Guarantor to honor all of its obligations under this Loan Guaranty
in respect of a Swap Obligation (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 10.13 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 10.13 or otherwise under this Loan Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). Except as otherwise provided herein, the obligations of
each Qualified ECP Guarantor under this Section 10.13 shall remain in full force
and effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
[Signature Pages Follow.]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
BORROWER:
ETSY, INC., a Delaware corporation
By:    /s/ Rachel Glaser_____________
    Name: Rachel Glaser
    Title: Chief Financial Officer





CITIBANK, N.A., individually as a Lender, as Administrative Agent, Swingline
Lender and an Issuing Bank


By:    /s/ Kahil G. Morse_________
    Name: Kahil G. Morse    
    Title: Senior Vice President I Authorized Signatory    

JP MORGAN CHASE BANK, N.A., individually as a Lender


By:     /s/ Lauren Daley
    Name: Lauren Daley
    Title: Authorized Officer





GOLDMAN SACHS BANK USA, individually as a Lender


By:     /s/ Rebecca Kratz__________
    Name: Rebecca Kratz
    Title: Authorized Signatory

COMMITMENT SCHEDULE
Lender
Total Commitment
Citibank, N.A.
$100,000,000
Goldman Sachs Bank USA
$50,000,000
JP Morgan Chase Bank, N.A.
$50,000,000
Total
$200,000,000









WEIL:\96885105\13\35899.0599